 


109 HR 2876 IH: Immigrant Victims of Violence Protection Act of 2005
U.S. House of Representatives
2005-06-14
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.


 
I 
109th CONGRESS 1st Session 
H. R. 2876 
IN THE HOUSE OF REPRESENTATIVES 
 
June 14, 2005 
Mr. Green of Wisconsin (for himself, Mr. Conyers, Ms. Pryce of Ohio, Ms. Ginny Brown-Waite of Florida, Ms. Solis, Mr. Reichert, Ms. Hart, Mr. Boustany, Mr. Michaud, Mr. Foley, Mr. Poe, Mrs. Maloney, Mrs. Capito, Ms. DeLauro, Mrs. Capps, and Ms. Slaughter) introduced the following bill; which was referred to the Committee on the Judiciary, and in addition to the Committees on Education and the Workforce, Energy and Commerce, Financial Services, and Ways and Means, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concerned 
 
A BILL 
To reauthorize the Violence Against Women Act of 1994. 
 
 
1.Short titleThis Act may be cited as the Violence Against Women Reauthorization Act of 2005. 
2.Table of contentsThe table of contents for this Act is as follows: 
 
Sec. 1. Short title 
Sec. 2. Table of contents 
Sec. 3. Grant provisions for Violence Against Women Act of 1994 
Title I—Enhancing Judicial and Law Enforcement Tools to Combat Violence Against Women 
Sec. 101. STOP grants improvements 
Sec. 102. Grants to encourage arrest and enforce protection orders improvements 
Sec. 103. Legal assistance for victims improvements 
Sec. 104. Court training and improvements 
Sec. 105. Full faith and credit improvements 
Sec. 106. Privacy protections for victims of domestic violence, dating violence, sexual violence, and stalking 
Sec. 107. Stalker database 
Sec. 108. Victim assistants for District of Columbia 
Sec. 109. Preventing cyberstalking 
Sec. 110. Repeat offender provision 
Sec. 111. Prohibiting dating violence 
Title II—Improving Services for Victims of Domestic Violence, Dating Violence, Sexual Assault, and Stalking 
Sec. 201. Violence Against Women programs 
Sec. 202. Sexual assault services program 
Sec. 203. Amendments to the rural domestic violence and child abuse enforcement assistance program 
Sec. 204. Assistance for victims of abuse 
Sec. 205. GAO study of National Domestic Violence Hotline 
Sec. 206. Grants for public information campaigns 
Title III—Services, Protection, and Justice for Young Victims of Violence 
Sec. 301. Rape prevention and education 
Sec. 302. Services, education, protection and justice for young victims of violence 
Sec. 303. Grants to reduce violence against women on campus 
Sec. 304. Safe havens 
Sec. 305. Grants to combat domestic violence, dating violence, sexual assault, and stalking in middle and high schools 
Title IV—Strengthening America’s Families by Preventing Violence in the Home 
Sec. 401. Preventing violence against women, men, and children 
Title V—Strengthening the Healthcare System’s Response to Domestic Violence, Dating Violence, Sexual Assault, and Stalking 
Sec. 501. Purpose 
Sec. 502. Training and education of health professionals in domestic and sexual violence 
Sec. 503. Grants to foster public health responses to domestic violence, dating violence, sexual assault, and stalking grants 
Sec. 504. Improving Federal health programs’ response to domestic violence, dating violence, sexual assault, and stalking 
Sec. 505. Research on effective interventions in the healthcare setting 
Title VI—Housing Opportunities and Safety for Battered Women and Children 
Sec. 601. Addressing the housing needs of victims of domestic violence, dating violence, sexual assault, and stalking 
Sec. 602. Transitional housing assistance grants for victims of domestic violence, dating violence, sexual assault, or stalking 
Sec. 603. Public and Indian housing authority plans reporting requirement 
Sec. 604. Housing strategies 
Sec. 605. Amendment to the Mckinney-Vento Homeless Assistance Act 
Sec. 606. Amendments to the low income housing assistance voucher program 
Sec. 607. Amendments to the public housing program 
Title VII—Providing Economic Security for Victims of Violence 
Sec. 701. Emergency leave 
Title VIII—Protection for Immigrant Victims of Violence 
Sec. 800. Short title; references to VAWA–2000; regulations 
Subtitle A—Victims of Crime 
Sec. 801. Conditions applicable to U and T visas 
Subtitle B—VAWA Petitioners 
Sec. 811. Definition of VAWA petitioner 
Sec. 812. Self-petitioning for children 
Sec. 813. Access to VAWA protection for children of asylum applicants under adjustment provisions 
Sec. 814. Eliminating abusers’ control over applications for adjustments of status 
Sec. 815. Clarification of access to naturalization for victims of domestic violence 
Sec. 816. Prohibition of adverse determinations of admissibility or deportability based on protected information 
Subtitle C—Miscellaneous Provisions 
Sec. 831. Removing 2 year custody requirement for battered adopted children 
Sec. 832. Grounds for hardship waiver for conditional permanent residence for intended spouses 
Sec. 833. Motions to reopen 
Sec. 834.  Treatment of battery or extreme cruelty as exceptional circumstances for failure to appear at removal proceedings 
Title IX—Safety for Indian Women 
Sec. 901. Purposes 
Sec. 902. Consultation 
Sec. 903. Analysis and research on violence against Indian women 
Sec. 904. Tracking of violence against Indian women 
Sec. 905. Tribal Division of the Office on Violence Against Women  
3.Grant provisions for Violence Against Women Act of 1994The Violence Against Women Act of 1994 (108 Stat. 1902 et seq.) is amended by adding after section 40001 the following: 
 
40002.Grant provisions 
(a)Grant conditions 
(1)Nondisclosure of confidential or private information 
(A)In generalIn order to ensure the safety of adult and minor victims of domestic violence, dating violence, sexual assault, or stalking, and their families, grantee and subgrantees under this title shall reasonably protect the confidentiality and privacy of persons receiving services. 
(B)NondisclosureSubject to subparagraph (C), grantees and subgrantees should not— 
(i)disclose any personally identifying information or individual information collected in connection with services requested, utilized, or denied through grantees’ and subgrantees’ programs; or 
(ii)reveal individual client information without the informed, written, reasonably time-limited consent of the person (or in the case of an unemancipated minor, the minor and the parent or guardian or in the case of persons with disabilities, the guardian) about whom information is sought, whether for this program or any other Federal, State, tribal, or territorial grant program. 
(C)ReleaseIf release of information described in subparagraph (B) is compelled by statutory or court mandate— 
(i)grantees and subgrantees shall make reasonable attempts to provide notice to victims affected by the disclosure of information; and 
(ii)grantees and subgrantees shall take steps necessary to protect the privacy and safety of the persons affected by the release of the information. 
(D)Information sharingGrantees and subgrantees may share— 
(i)nonpersonally identifying data in the aggregate regarding services to their clients and nonpersonally identifying demographic information in order to comply with Federal, State, tribal, or territorial reporting, evaluation, or data collection requirements; and 
(ii)court-generated information and law-enforcement generated information contained in secure, governmental registries for protection order enforcement purposes. 
(2)Approved activitiesIn carrying out the activities under this title, grantees and subgrantees may collaborate with and provide information to Federal, State, local, tribal, and territorial public officials and agencies to develop and implement policies to reduce or eliminate domestic violence, dating violence, sexual assault, and stalking. 
(3)Non-supplantationAny Federal funds received under this title shall be used to supplement, not supplant, non-Federal funds that would otherwise be available for activities under this title. 
(4)Use of fundsFunds authorized and appropriated under this title may be used only for the specific purposes described in this title and shall remain available until expended. 
(5)EvaluationGrantees under this Act must collect data for use to evaluate the effectiveness of the program, pursuant to the requirements described in paragraph (1)(D). 
(6)Underserved populationFor each grant program under this Act, the grantee must identify the underserved population for their area and program. The grantor must ensure that sufficient funds are given to programs that will address the underserved populations within the grant program. Underserved populations will change depending on the program but will include but not be limited to rural, urban, religious, race and ethnic factors, language barriers, disabilities, alienage status, age, or any other factor determined by the Attorney General to indicate that a population is underserved. 
(7)Community-based organization definedIn this title, the term community-based organization means an organization that— 
(A)focuses primarily on violence against women; 
(B)has established a specialized culturally specific program that addresses violence against women;  
(C)has a primary focus on underserved communities (and includes representatives from these communities) and violence against women; or  
(D)obtains violence against women expertise through collaboration.. 
IEnhancing Judicial and Law Enforcement Tools to Combat Violence Against Women 
101.STOP grants improvements 
(a)Authorization of appropriationsSection 1001(a)(18) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3793(a)(8)) is amended by striking $185,000,000 for each of fiscal years 2001 through 2005 and inserting $225,000,000 for each of fiscal years 2006 through 2010. 
(b)Purpose area enhancementsSection 2001(b) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796gg(b)) is amended— 
(1)by striking and specifically, for the purposes of— and inserting , including collaborating with and informing public officials and agencies in order to develop and implement policies to reduce or eliminate domestic violence, dating violence, sexual assault, and stalking, and specifically only for the purposes of—; 
(2)in paragraph (5), by inserting after protection orders are granted, the following: supporting nonprofit nongovernmental victim services programs and tribal organizations in working with public officials and agencies to develop and implement policies, rules, and procedures in order to reduce or eliminate domestic violence, dating violence, sexual assault, and stalking,; 
(3)in paragraph (10), by striking and after the semicolon; 
(4)in paragraph (11), by striking the period and inserting ; and; and 
(5)by adding at the end the following: 
 
(12)maintaining core victim services and criminal justice initiatives, while supporting complementary new initiatives and emergency services for victims and their families.. 
(c)Technical amendment relating to misdesignated sections 
(1)RenumberingSection 402(2) of Public Law 107–273 (116 Stat. 1789) is amended by striking as sections 2006 through 2011, respectively and inserting as sections 2007 through 2011, respectively. 
(2)Effective dateThe amendment made by paragraph (1) shall take effect on the date of enactment of Public Law 107–273. 
(d)Clarification of activities regarding underserved populationsSection 2006 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796gg–1) is amended— 
(1)in subsection (c)(2), by inserting before the semicolon the following: and describe how the State will address the needs of racial and ethnic minorities and racial and ethnic and other underserved populations; and 
(2)in subsection (e)(2), by striking subparagraph (D) and inserting the following: 
 
(D)recognize and meaningfully respond to the needs of racial and ethnic and other underserved populations and ensure that monies set aside to fund services and activities for racial and ethnic and other underserved populations are distributed equally among those populations.. 
(e)Tribal and territorial setasidesSection 2007 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796gg–1), as redesignated by subsection (c), is amended— 
(1)in subsection (b)— 
(A)in paragraph (1), by striking 5 percent and inserting 10 percent; 
(B)in paragraph (2), by striking 1/54 and inserting 1/56; 
(C)in paragraph (3), by striking and the coalition for the combined Territories of the United States, each receiving an amount equal to 1/54 and inserting Guam, American Samoa, the United States Virgin Islands, and the Commonwealth of the Northern Mariana Islands, each receiving an amount equal to 1/56; 
(D)in paragraph (4), by striking 1/54 and inserting 1/56; 
(E)in paragraph (5), by striking and after the semicolon; 
(F)in paragraph (6), by striking the period and inserting ; and; and 
(G)by adding at the end: 
 
(7)such funds shall remain available until expended.;  
(2)in subsection (c)(3)(B), by inserting after “victim services” the following: , of which at least 10 percent shall be distributed to culturally specific community-based organizations; and 
(3)in subsection (d)— 
(A)in paragraph (2), by striking and after the semicolon; 
(B)in paragraph (3), by striking the period and inserting ; and; and 
(C)by adding at the end the following: 
 
(4)documentation showing that tribal, territorial, State or local prosecution, law enforcement, and court and victim service provider subgrantees have consulted with tribal, territorial, State, or local victim services programs during the course of developing their grant applications in order to ensure that proposed services, activities and equipment acquisitions are designed to promote the safety, confidentiality, and economic independence of victims of domestic violence, sexual assault, stalking, and dating violence.. 
(f)Training, technical assistance, and data collectionSection 2007 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796gg–1), as redesignated by subsection (c), is amended by adding at the end the following: 
 
(i)Training, technical assistance, and data collection 
(1)In generalOf the total amounts appropriated under this part, not less than 3 percent and up to 8 percent shall be available for providing training, technical assistance, and data collection relating to the purpose areas of this part to improve the capacity of grantees, subgrantees and other entities to offer services and assistance to victims of domestic violence, sexual assault, stalking, and dating violence. 
(2)Indian trainingThe Director of the Violence Against Women Office shall ensure that training or technical assistance regarding violence against Indian women will be developed and provided by entities having expertise in tribal law and culture.. 
(g)Availability of forensic medical examsSection 2010 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796gg–4), as redesignated by subsection (c), is amended by adding at the end the following: 
 
(c)Use of fundsA State or Indian tribal government may use Federal grant funds under this part to pay for forensic medical exams performed by trained examiners for victims of sexual assault, except that such funds may not be used to pay for forensic medical exams by any State or Indian tribal government that requires victims of sexual assault to seek reimbursement for such exams from their insurance carriers. 
(d)Rule of constructionNothing in this section shall be construed to permit a State to require a victim of sexual assault to participate in the criminal justice system or cooperate with law enforcement in order to be provided with a forensic medical exam, reimbursement for charges incurred on account of such an exam, or both.. 
(h)Polygraph testing prohibitionPart T of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796gg et seq.) is amended by adding at the end the following new section: 
 
2012.Polygraph testing prohibitionIn order to be eligible for grants under this part, a State, Indian tribal government, or unit of local government must certify within three years of enactment of the Violence Against Women Reauthorization Act of 2005 that their laws, policies, or practices ensure that no law enforcement officer, prosecuting officer or other government official shall ask or require an adult or child victim of a sex offense as defined under Federal, Tribal, State, Territorial or local law to submit to a polygraph examination or similar truth-telling device or method as a condition for proceeding with the investigation, charging or prosecution of such an offense. A victim’s refusal to submit to the aforementioned shall not prevent the investigation, charging or prosecution of the pending case.. 
(i)No matching requirementPart T of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796gg et seq.) is amended by adding at the end the following new section: 
 
2013.No matching requirement for certain granteesNo matching funds shall be required for a grant or subgrant made under this part, if made to a small law enforcement agency (under 20 officers) or to a victim service provider..  
102.Grants to encourage arrest and enforce protection orders improvements 
(a)Authorization of appropriationsSection 1001(a)(19) of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3793(a)(19)) is amended by striking $65,000,000 for each of fiscal years 2001 through 2005 and inserting $75,000,000 for each of fiscal years 2006 through 2010. Funds appropriated under this paragraph shall remain available until expended.. 
(b)Grantee requirementsSection 2101 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796hh) is amended— 
(1)in subsection (a), by striking to treat domestic violence as a serious violation and inserting to treat domestic violence, dating violence, sexual assault, and stalking as serious violations; 
(2)in subsection (b)— 
(A)in the matter before paragraph (1), by inserting after State the following: , tribal, territorial,; 
(B)in paragraph (1), by striking mandatory arrest or; 
(C)in paragraph (2), by— 
(i)inserting after educational programs, the following: protection order registries,; 
(ii)striking domestic violence and dating violence and inserting domestic violence, dating violence, sexual assault, and stalking. Policies, educational programs, registries, and training described in this paragraph shall incorporate confidentiality and privacy protections for victims of domestic violence, dating violence, sexual assault, and stalking; 
(D)in paragraph (3), by— 
(i)striking domestic violence cases and inserting domestic violence, dating violence, sexual assault, and stalking cases; and 
(ii)striking groups and inserting teams; 
(E)in paragraph (5), by striking domestic violence and dating violence and inserting domestic violence, dating violence, sexual assault, and stalking; 
(F)in paragraph (6), by— 
(i)striking other and inserting civil; and 
(ii)inserting after domestic violence the following: , dating violence, sexual assault, and stalking; and 
(G)by adding at the end the following: 
 
(9)To enhance and support the capacity of victims services programs to collaborate with and inform efforts by State and local jurisdictions and public officials and agencies to develop best practices and policies regarding arrest of domestic violence, dating violence, sexual assault, and stalking offenders and to strengthen protection order enforcement and to reduce or eliminate domestic violence, dating violence, sexual assault, and stalking. 
(10)To develop State, tribal, territorial, or local policies, procedures, and protocols for preventing dual arrests and prosecutions in cases of domestic violence, dating violence, sexual assault, and stalking and to develop effective methods for identifying the pattern and history of abuse that indicates which party is the actual perpetrator of abuse. 
(11)To plan, develop and establish comprehensive victim service and support centers, such as family justice centers, designed to bring together victim advocates from non-profit, non-governmental victim services organizations, law enforcement officers, prosecutors, probation officers, governmental victim assistants, forensic medical professionals, civil legal attorneys, chaplains, legal advocates, representatives from community-based organizations and other relevant public or private agencies or organizations into one centralized location, in order to improve safety, access to services, and confidentiality for victims and families. 
(12)To develop and implement policies and training for police, prosecutors, and the judiciary in recognizing, investigating, and prosecuting instances of sexual assault, with an emphasis on recognizing the threat to the community for repeat crime perpetration by such individuals.; 
(3)in subsection (c)— 
(A)in paragraph (3), by striking and after the semicolon; 
(B)in paragraph (4), by striking the period and inserting ; and; and 
(C)by adding at the end the following: 
 
(5)certify within three years of enactment of the Violence Against Women Reauthorization Act of 2005 that their laws, policies, or practices ensure that— 
(A)no law enforcement officer, prosecuting officer or other government official shall ask or require an adult or child victim of a sex offense as defined under Federal, tribal, State, territorial, or local law to submit to a polygraph examination or other truth telling device as a condition for proceeding with the investigation, charging or prosecution of such an offense; and 
(B)the refusal of a victim to submit to an examination described in subparagraph (A) shall not prevent the investigation, charging or prosecution of the offense.; and 
(4)by striking subsections (d) and (e) and inserting the following: 
 
(d)Allotment for Indian TribesNot less than 10 percent of the total amount made available for grants under this section for each fiscal year shall be available for grants to Indian tribe governments.. 
(c)ApplicationsSection 2102(b) of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796hh–1(b)) is amended in each of paragraphs (1) and (2) by inserting after involving domestic violence the following: , dating violence, sexual assault, or stalking. 
(d)Training, technical assistance, confidentialityPart U of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796hh et seq.) is amended by adding at the end the following: 
 
2106.Training and technical assistanceOf the total amounts appropriated under this part, not less than 5 percent and up to 8 percent shall be available for providing training, technical assistance, and data collection relating to the purpose areas of this part to improve the capacity of grantees, subgrantees and other entities to offer services and assistance to victims of domestic violence and dating violence.. 
103.Legal assistance for victims improvementsSection 1201 of the Violence Against Women Act of 2000 (42 U.S.C. 3796gg–6) is amended— 
(1)in subsection (a), by— 
(A)inserting before legal assistance the following: civil and criminal; 
(B)inserting after effective aid to the following: adult and minor; 
(C)striking domestic violence, stalking, or sexual assault and inserting domestic violence, dating violence, sexual assault, or stalking; and 
(D)inserting at the end the following: The Attorney shall use funds appropriated under this section only for the purposes described in subsection (c).; 
(2)in subsection (c), by striking private nonprofit entities, Indian tribal governments and inserting nonprofit, nongovernmental organizations, Indian tribal governments and tribal organizations, territorial organizations; 
(3)in paragraphs (1), (2), and (3) of subsection (c), by striking victims of domestic violence, sexual assault, and stalking wherever it appears and inserting victims of domestic violence, dating violence, sexual assault, and stalking; 
(4)in subsection (d)— 
(A)in paragraph (1), by striking domestic violence or sexual assault and inserting domestic violence, dating violence, sexual assault, or stalking; 
(B)by striking paragraphs (2) and (3) and inserting the following: 
 
(2)any training program conducted in satisfaction of the requirement of paragraph (1) has been or will be developed with input from and in collaboration with a tribal, State, territorial, or local domestic violence, dating violence, sexual assault or stalking organization or coalition, as well as appropriate tribal, State, territorial, and local law enforcement officials; 
(3)any person or organization providing legal assistance through a program funded under subsection (c) has informed and will continue to inform tribal, State, territorial, or local domestic violence, dating violence, sexual assault or stalking organizations and coalitions, as well as appropriate tribal, State, territorial, and local law enforcement officials of their work; and; and 
(C)in paragraph (4), by inserting dating violence, after domestic violence,; 
(5)in subsection (e), by inserting dating violence, after domestic violence,; and 
(6)in subsection (f)— 
(A)by striking paragraph (1) and inserting the following: 
 
(1)In generalThere is authorized to be appropriated to carry out this section $65,000,000 for each of fiscal years 2006 through 2010. Funds appropriated under this section shall remain available until expended and may only be used for the specific programs and activities described in this section.; and 
(B)in paragraph (2)— 
(i)in subparagraph (A), by— 
(I)striking 5 percent and inserting 10 percent; 
(II)striking programs and inserting tribal governments or tribal organizations; 
(III)inserting adult and minor after that assist; and 
(IV)striking domestic violence, stalking, and sexual assault and inserting domestic violence, dating violence, sexual assault, and stalking; and 
(ii)in subparagraph (B), by striking technical assistance to support projects focused solely or primarily on providing legal assistance to victims of sexual assault and inserting technical assistance in civil and crime victim matters to adult and minor victims of sexual assault. 
104.Court training and improvementsThe Violence Against Women Act of 1994 (108 Stat. 1902 et seq.) is amended by adding at the end the following: 
 
JViolence Against Women Act Court Training and Improvements 
41001.Short titleThis subtitle may be cited as the Violence Against Women Act Court Training and Improvements Act of 2005. 
41002.PurposeThe purpose of this subtitle is to enable the Attorney General, though the Director of the Office on Violence Against Women, to award grants to improve court responses to adult and youth domestic violence, dating violence, sexual assault, and stalking to be used for the following purposes— 
(1)improved internal civil and criminal court functions, responses, practices, and procedures; 
(2)education for court-based and court-related personnel on issues relating to victims’ needs, including safety, security, privacy, confidentiality and economic independence, as well as information about perpetrator behavior and best practices for holding perpetrators accountable;  
(3)collaboration and training with Federal, State, and local public agencies and officials and nonprofit, non-governmental organizations to improve implementation and enforcement of relevant Federal, State, tribal, territorial and local law; 
(4)to enable courts or court-based or court-related programs to develop new or enhance current— 
(A)court infrastructure (such as specialized courts, dockets, intake centers, or interpreter services and linguistically and culturally specific services); 
(B)community-based initiatives within the court system (such as court watch programs, victim advocates, or community-based supplementary services); 
(C)offender management, monitoring, and accountability programs; 
(D)safe and confidential information-storage and -sharing databases within and between court systems; 
(E)education and outreach programs (such as interpreters) to improve community access, including enhanced access for racial and ethnic communities and racial and ethnic and other underserved populations (as described in section 40002); and 
(F)other projects likely to improve court responses to domestic violence, dating violence, sexual assault, and stalking; and 
(5)to provide technical assistance to tribal, Federal, State, territorial or local courts wishing to improve their practices and procedures or to develop new programs. 
41003.Grant requirementsGrants awarded under this subtitle shall be subject to the following conditions: 
(1)Eligible granteesEligible grantees may include— 
(A)tribal, Federal, State, territorial or local courts or court-based pro grams; and 
(B)national, tribal, State, or local private, nonprofit organizations with demonstrated expertise in developing and providing judicial education about domestic violence, dating violence, sexual assault, or stalking. 
(2)Conditions of eligibilityTo be eligible for a grant under section 41003, applicants shall certify in writing that— 
(A)any courts or court-based personnel working directly with or making decisions about adult or minor parties experiencing domestic violence, dating violence, sexual assault, and stalking have completed or will complete education about domestic violence, dating violence, sexual assault, and stalking; 
(B)any education program developed under section 41002 has been or will be developed with significant input from and in collaboration with a national, tribal, State, territorial, or local victim services provider or coalition; and 
(C)the grantee’s internal organizational policies, procedures, or rules do not require mediation or counseling between offenders and victims physically together in cases where domestic violence, dating violence, sexual assault, or stalking is an issue. 
41004.Evaluation 
(a)In generalThe Attorney General, through the Director of the Office on Violence Against Women, may evaluate the grants funded under section 41002. 
(b)Tribal granteesEvaluation of tribal grantees under this section shall be conducted by entities with expertise in Federal Indian law and tribal court practice. 
41005.National educational curricula 
(a)In generalThe Attorney General, through the Director of the Office on Violence Against Women, shall fund efforts to develop a national education curriculum for use by State and national judicial educators to ensure that all courts and court personnel have access to information about relevant Federal, State, territorial, or local law, promising practices, procedures, and policies regarding court responses to adult and youth domestic violence, dating violence, sexual assault, and stalking. 
(b)Eligible entitiesAny curricula developed under this section— 
(1)shall be developed by an entity or entities having demonstrated expertise in developing judicial education curricula on issues relating to domestic violence, dating violence, sexual assault, and stalking; or 
(2)if the primary grantee does not have demonstrated expertise such issues, the curricula shall be developed by the primary grantee in partnership with an organization having such expertise. 
41006.Tribal curricula 
(a)In generalThe Attorney General, through the Office on Violence Against Women, shall fund efforts to develop education curricula for tribal court judges to ensure that all tribal courts have relevant information about promising practices, procedures, policies, and law regarding tribal court responses to adult and youth domestic violence, dating violence, sexual assault, and stalking. 
(b)Eligible entitiesAny curricula developed under this section— 
(1)shall be developed by a tribal organization having demonstrated expertise in developing judicial education curricula on issues relating to domestic violence, dating violence, sexual assault, and stalking; and 
(2)if the primary grantee does not have such expertise, the curricula shall be developed by the primary grantee through partnership with organizations having such expertise. 
41007.Authorization of appropriations 
(a)In generalThere is authorized to be appropriated to carry out this subtitle $5,000,000 for each of fiscal years 2006 to 2010. 
(b)AvailabilityFunds appropriated under this section shall remain available until expended and may only be used for the specific programs and activities described in this subtitle. 
(c)Set asideOf the amounts made available under this subsection in each fiscal year, not less than 10 percent shall be used for grants to tribes. 
41008.Access to justice for teens 
(a)PurposeIt is the purpose of this section to encourage cross training and collaboration between the courts, domestic violence and sexual assault service providers, youth organizations and service providers, violence prevention programs, and law enforcement agencies, so that communities can establish and implement policies, procedures, and practices to protect and more comprehensively and effectively serve youth victims of dating violence, domestic violence, sexual assault, and stalking between the ages of 12 and 24, and to engage, where necessary, other entities addressing the safety, health, mental health, social service, housing, and economic needs of youth victims of domestic violence, dating violence, sexual assault, and stalking. 
(b)Grant authority 
(1)In generalThe Attorney General, through the Director of the Office on Violence Against Women (in this section referred to as the ‘Director’), shall make grants to eligible entities to enable entities to jointly carry out cross training and other collaborative initiatives that seek to carry out the purposes of this section. Amounts appropriated under this section may only be used for programs and activities described under subsection (c). 
(2)Grant periodsGrants shall be awarded under this section for a period of 3 fiscal years. 
(3)Eligible entitiesTo be eligible for a grant under this section, a grant applicant shall establish a collaboration that shall include— 
(A)a Tribal, State, Territorial or local juvenile, family, civil, criminal or other trial court with jurisdiction over domestic violence, dating violence, sexual assault or stalking cases (hereinafter referred to as “courts”); and 
(B)a victim service provider that has experience in working on domestic violence, dating violence, sexual assault, or stalking and the effect that those forms of abuse have on young people. 
(c)Uses of fundsAn entity that receives a grant under this section shall use the funds made available through the grant for cross-training and collaborative efforts to— 
(1)assess and analyze currently available services for youth victims of domestic violence, dating violence, sexual assault, and stalking; determine relevant barriers to such services in a particular locality; 
(2)establish and enhance linkages and collaboration between courts; domestic violence or sexual assault service providers, and, where applicable, law enforcement agencies, and other entities addressing the safety, health, mental health, social service, housing, and economic needs of youth victims of domestic violence, dating violence, sexual assault or stalking, including community-based supports such as schools, local health centers, community action groups, and neighborhood coalitions to identify, assess, and respond appropriately to the varying needs of youth victims of dating violence, domestic violence, sexual assault or stalking; 
(3)educate the staff of courts, domestic violence and sexual assault service providers, and, as applicable, the staff of law enforcement agencies, youth organizations, schools, healthcare providers and other community prevention and intervention programs to responsibly address youth victims and perpetrators of domestic violence, dating violence, sexual assault and stalking, and to understand relevant laws, court procedures and policies; and 
(4)provide appropriate resources in juvenile court matters to respond to dating violence, domestic violence, sexual assault and stalking and assure necessary services dealing with the health and mental health of youth victims are available. 
(d)Grant applicationsTo be eligible for a grant under this section, the entities that are members of the applicant collaboration described in subsection (b)(3) shall jointly submit an application to the Director at such time, in such manner, and containing such information as the Director may require. 
(e)PriorityIn awarding grants under this section, the Director shall give priority to entities that have submitted applications in partnership with law enforcement agencies and religious and community organizations and service providers that work primarily with youth, especially teens, and who have demonstrated a commitment to coalition building and cooperative problem solving in dealing with problems of dating violence, domestic violence, sexual assault, and stalking in teen populations. 
(f)DistributionIn awarding grants under this section— 
(1)not less than 10 percent of funds appropriated under this section in any year shall be available for grants to collaborations involving tribal courts, tribal coalitions, tribal organizations, or domestic violence or sexual assault service providers the primary purpose of which is to provide culturally relevant services to American Indian or Alaska Native women or youth; 
(2)the Director shall not use more than 2.5 percent of funds appropriated under this section in any year for monitoring and evaluation of grants made available under this section; 
(3)the Attorney General shall not use more than 2.5 percent of funds appropriated under this section in any year for administration of grants made available under this section; and 
(4)up to 8 percent of funds appropriated under this section in any year shall be available to provide technical assistance for programs funded under this section. 
(g)Reporting and dissemination of information 
(1)ReportsEach of the entities that are members of the applicant collaboration described in subsection (b)(3) and that receive a grant under this section shall jointly prepare and submit a report to the Director every 18 months detailing the activities that the entities have undertaken under the grant and such additional information as the Director may require. 
(2)Dissemination of informationNot later than 12 months after the end of the grant period under this section, the Director shall prepare, submit to Congress, and make widely available, including through electronic means, summaries that contain information on— 
(A)the activities implemented by the recipients of the grants awarded under this section; and 
(B)related initiatives undertaken by the Director to promote attention to dating violence, domestic violence, sexual assault, and stalking and their impact on young victims by— 
(i)the staffs of courts; 
(ii)domestic violence, dating violence, sexual assault, and stalking service providers; and 
(iii)law enforcement agencies and community organizations. 
(h)Authorization of appropriationsThere are authorized to be appropriated to carry out this section, $5,000,000 in each of fiscal years 2006 through 2010.. 
105.Full faith and credit improvements 
(a)Enforcement of protection orders issued by TerritoriesSection 2265 of title 18, United States Code, are amended by— 
(1)striking or Indian tribe each place it appears and inserting , Indian tribe, or territory; and 
(2)striking State or tribal each place it appears and inserting State, tribal, or territorial. 
(b)Clarification of entities having enforcement authority and responsibilitiesSection 2265(a) of title 18, United States Code, is amended by striking and enforced as if it were and inserting and enforced by the court and law enforcement personnel of the other State, Indian tribal government or Territory as if it were. 
(c)Protection ordersSections 2265 and 2266 of title 18, United States Code, are amended by striking protection order each place it appears and inserting protection order, restraining order, or injunction. 
(d)Limits on Internet publication of protection order informationSection 2265(d) of title 18, United States Code, is amended by adding at the end the following: 
 
(3)Limits on Internet publication of registration informationA State, Indian tribe, or territory shall not publish publicly on the Internet any information regarding the registration or filing of a protection order, restraining order, or injunction in either the issuing or enforcing State, tribal or territorial jurisdiction, if such publication would be likely to publicly reveal the identity or location of the party protected under such order. A State, Indian tribe, or territory may share court-generated law enforcement generated information contained in secure, governmental registries for protection order enforcement purposes.. 
(e)DefinitionsSection 2266 of title 18, United States Code, is amended by striking paragraph (5) and inserting the following: 
 
(5)Protection order, restraining order, or injunctionThe term protection order, restraining order, or injunction includes— 
(A)any injunction or other order issued by a civil or criminal court for the purpose of preventing violent or threatening acts or harassment against, sexual violence, or contact or communication with or physical proximity to, another person, including any temporary or final order issued by a civil or criminal court whether obtained by filing an independent action or as a pendente lite order in another proceeding so long as any civil or criminal order was issued in response to a complaint, petition, or motion filed by or on behalf of a person seeking protection; and 
(B)any support, child custody or visitation provisions, orders, remedies or relief issued as part of a protection order, restraining order, or injunction pursuant to State, tribal, territorial, or local law authorizing the issuance of protection orders, restraining orders, or injunctions for the protection of victims of domestic violence, sexual assault, dating violence, or stalking.. 
106.Privacy protections for victims of domestic violence, dating violence, sexual violence, and stalkingThe Violence Against Women Act of 1994 (108 Stat. 1902 et seq.) is amended by adding at the end the following: 
 
KPrivacy protections for victims of domestic violence, dating violence, sexual violence, and stalking 
41101.Task forceThe Attorney General shall establish a task force to review and report on policies, procedures, and technological issues that may affect the privacy and confidentiality of victims of domestic violence, dating violence, stalking and sexual assault. The Attorney General shall include representatives from States, tribes, territories and private/non-profit organizations whose mission is to help develop a best practices model to prevent personally identifying information of adult and minor victims of domestic violence, dating violence, stalking and sexual assault from being released to the detriment of such victimized persons. The Attorney General shall designate one staff member to work with the task force. The Attorney General is authorzed to make grants to develop a demonstration project to implement the best practices identified by the Task Force.  
41102.Authorization of appropriations 
(a)In generalThere is authorized to be appropriated to carry out this subtitle $1,000,000 for each of fiscal years 2006 through 2010. 
(b)AvailabilityAmounts appropriated under this section shall remain available until expended and may only be used for the specific programs and activities described in this subtitle. . 
107.Stalker databaseSection 40603 of the Violence Against Women Act of 1994 (42 U.S.C. 14032) is amended— 
(1)by striking 2001 and inserting 2006; and 
(2)by striking 2006 and inserting 2010. 
108.Victim assistants for District of ColumbiaSection 40114 of the Violence Against Women Act of 1994 (Public Law 103–322) is amended to read as follows: 
 
40114.Authorization for Federal victim assistantsThere are authorized to be appropriated for the United States attorneys for the purpose of appointing victim assistants for the prosecution of sex crimes and domestic violence crimes where applicable (such as the District of Columbia), $1,000,000 for each of fiscal years 2006 through 2010.. 
109.Preventing cyberstalking 
(a)In generalParagraph (1) of section 223 (h) of the Communications Act of 1934 (47 U.S.C. 223(h)(1)) is amended— 
(1)in subparagraph (A), by striking and at the end; 
(2)in subparagraph (B), by striking the period at the end and inserting ; and; and 
(3)by adding at the end the following new subparagraph: 
 
(C)in the case of subparagraph (C) of subsection (a)(1), includes any device or software that can be used to originate telecommunications or other types of communications that are transmitted, in whole or in part, by the Internet (as such term is defined in section 1104 of the Internet Tax Freedom Act (47 U.S.C. 151 note)).. 
(b)Rule of constructionThis section and the amendment made by this section may not be construed to affect the meaning given the term telecommunications device in section 223(h)(1) of the Communications Act of 1934, as in effect before the date of the enactment of this section. 
110.Repeat offender provisionChapter 110A of title 18, United States Code, is amended by adding after section 2265 the following: 
 
2265A.Repeat offender provisionThe maximum term of imprisonment for a violation of this chapter after a prior interstate domestic violence offense (as defined in section 2261) or interstate violation of protection order (as defined in section 2262) or interstate stalking (as defined in sections 2261A(a) and 2261A(b)) shall be twice the term otherwise provided for the violation.. 
111.Prohibiting dating violence Section 2261(a) of title 18, United States Code, is amended— 
(1)in paragraph (1), striking or intimate partner and inserting , intimate partner, or dating partner; and 
(2)in paragraph (2), striking or intimate partner and inserting , intimate partner, or dating partner. 
IIImproving Services for Victims of Domestic Violence, Dating Violence, Sexual Assault, and Stalking 
201.Violence Against Women programs 
(a)Grant requirementsPart T of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796gg et seq.) is amended— 
(1)in section 2001, by adding at the end the following: 
 
(d)Funding 
(1)Use of fundsFunds appropriated for grants under this part may only be used for the specific programs and activities expressly described in this part.; 
(2)by redesignating section 2004 (42 U.S.C. 3796gg–0b) as subsection (e) of section 2003; 
(3)by redesignating section 2005 (42 U.S.C. 3796gg–0c) as subsection (f) of section 2003; 
(4)by redesignating sections 2002 and 2003 as sections 2003 and 2004, respectively; 
(5)by redesignating section 2006 (as added by section 402(3) of the Violence Against Women Office Act) as section 2005; 
(6)in section 2005, as redesignated, by adding at the end the following: Any funds so appropriated shall remain available until expended.; and 
(7)by redesignating section 2007 as section 2002. 
(b)DefinitionsSection 2002 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796gg–2), as redesignated by subsection (a)(7), is amended— 
(1)by redesignating paragraph (8) as paragraph (17); 
(2)by redesignating paragraph (7) as paragraph (14); 
(3)by redesignating paragraph (6) as paragraph (11); 
(4)by redesignating paragraphs (2), (3), and (4) as paragraphs (5), (6), and (7), respectively; 
(5)by redesignating paragraph (1) as paragraph (2); 
(6)by redesignating paragraph (9) as paragraph (1); 
(7)by redesignating paragraph (5) as paragraph (9); and 
(8)by inserting after paragraph (2), as redesignated, the following: 
202.Sexual assault services programPart T of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796gg et seq.) is amended by inserting after section 2006 the following: 
 
2007.Sexual Assault Services Act 
(a)PurposesThe purposes of this section are— 
(1)to assist States, tribes, and territories in providing intervention, advocacy, accompaniment, support services, and related assistance for— 
(A)adult and minor victims of sexual assault; 
(B)family and household members of such victims; and 
(C)those collaterally affected by the victimization except for the perpetrator of such victimization; and 
(2)to provide for technical assistance and training relating to sexual assault to— 
(A)Federal, State, tribal, territorial and local governments, law enforcement agencies, and courts; 
(B)professionals working in legal, social service, and health care settings; 
(C)nonprofit organizations; 
(D)faith-based organizations; and 
(E)other individuals and organizations seeking such assistance. 
(b)Grants to States and Territories 
(1)Grants authorizedThe Attorney General shall award grants to States and territories to support the establishment, maintenance, and expansion of rape crisis centers and other programs and projects to assist those victimized by sexual assault. 
(2)Allocation and use of funds 
(A)Administrative costsNot more than 5 percent of the grant funds received by a State or territory governmental agency under this subsection for any fiscal year may be used for administrative costs. 
(B)Grant fundsAny funds received by a State or territory under this subsection that are not used for administrative costs shall be used to provide grants to rape crisis centers and other nonprofit, nongovernmental organizations for programs and activities within such State or territory that provide direct intervention and related assistance. 
(C)Intervention and related assistanceIntervention and related assistance under subparagraph (B) may include— 
(i)24 hour hotline services providing crisis intervention services and referral;  
(ii)accompaniment and advocacy through medical, criminal justice, and social support systems, including medical facilities, police, and court proceedings;  
(iii)crisis intervention, short-term individual and group support services, and comprehensive service coordination, and supervision to assist sexual assault victims and family or household members; 
(iv)support mechanisms that are culturally relevant to the community; 
(v)information and referral to assist the sexual assault victim and family or household members;  
(vi)community-based, linguistically, and culturally-specific service including outreach activities for racial and ethnic and other underserved communities and linkages to existing services in these communities; and  
(vii)the development and distribution of educational materials on issues related to sexual assault and the services described in clauses (i) through (vii).  
(3)Application 
(A)In generalEach eligible entity desiring a grant under this subsection shall submit an application to the Attorney General at such time and in such manner as the Attorney General may reasonably require. 
(B)ContentsEach application submitted under subparagraph (A) shall— 
(i)set forth procedures designed to assure meaningful involvement of the State or territorial sexual assault coalition and representatives from racial and ethnic and other underserved communities in the development of the application and the implementation of the plans; 
(ii)set forth procedures designed to ensure an equitable distribution of grants and grant funds within the State or territory and between urban and rural areas within such State or territory; 
(iii)identify the State or territorial agency that is responsible for the administration of programs and activities; and 
(iv)meet other such requirements as the Attorney General reasonably determines are necessary to carry out the purposes and provisions of this section. 
(4)ReportingEach State and territory receiving a grant under this subsection shall submit an annual report to the Attorney General that describes the activities carried out with such grant funds. 
(5)Allocation of fundsThe Attorney General shall allocate to each State not less than 0.50 percent of the total amount so appropriated in a fiscal year for grants under this section, except that the United States Virgin Islands, American Samoa, Guam, the District of Columbia, Puerto Rico, and the Commonwealth of the Northern Mariana Islands shall each be allocated 0.125 percent of the total appropriations.  
(c)Grants for culturally specific programs addressing sexual assault 
(1)Grants authorizedThe Attorney General shall award grants to eligible entities to support the establishment, maintenance, and expansion of culturally specific intervention and related assistance for victims of sexual assault. 
(2)Eligible entitiesTo be eligible to receive a grant under this section, an entity shall— 
(A)be a private nonprofit organization that focuses primarily on racial and ethnic communities; 
(B)must have documented organizational experience in the area of sexual assault intervention or have entered into a partnership with an organization having such expertise; 
(C)have expertise in the development of community-based, linguistically and culturally specific outreach and intervention services relevant for the specific racial and ethnic communities to whom assistance would be provided or have the capacity to link to existing services in the community tailored to the needs of racial and ethnic populations; and 
(D)have an advisory board or steering committee and staffing which is reflective of the targeted racial and ethnic community. 
(3)Use of fundsFunds appropriated under this section may be used for the purposes described in this section. 
(4)Award basisThe Attorney General shall award grants under this section on a competitive basis. 
(5)Distribution 
(A)The Attorney General shall not use more than the 2.5 percent of funds appropriated under this subsection in any year for administration, monitoring, and evaluation of grants made available under this subsection. 
(B)Up to 5 percent of funds appropriated under this section in any year shall be available for technical assistance by a national organization or organizations whose primary focus and expertise is in addressing sexual assault within racial and ethnic communities. 
(6)TermThe Attorney General shall make grants under this section for a period of no less than 3 fiscal years. 
(7)ReportingEach entity receiving a grant under this subsection shall submit a report to the Attorney General that describes the activities out with such grant funds. 
(d)Grants to State, territorial, and Tribal sexual assault coalitions 
(1)Grants authorized 
(A)In generalThe Attorney General shall award grants to State, territorial, and tribal sexual assault coalitions to assist in supporting the establishment, maintenance, and expansion of such coalitions. 
(B)Minimum amountNot less than 10 percent of the total amount appropriated to carry out this section shall be used for grants under subparagraph (A). 
(C)Eligible applicantsEach of the State, territorial, and tribal sexual assault coalitions as determined by the National Center for Injury Prevention and Control in collaboration with the office or Violence Against Women at the Department of Justice. 
(2)Use of fundsGrant funds received under this subsection may be used to— 
(A)work with local sexual assault programs and other providers of direct services to encourage appropriate responses to sexual assault within the State, territory, or tribe; 
(B)work with judicial and law enforcement agencies to encourage appropriate responses to sexual assault cases; 
(C)work with courts, child protective services agencies, and children’s advocates to develop appropriate responses to child custody and visitation issues when sexual assault has been determined to be a factor; 
(D)design and conduct public education campaigns; 
(E)plan and monitor the distribution of grants and grant funds to their State, territory, or tribe; or 
(F)collaborate with and inform Federal, State, or local public officials and agencies to develop and implement policies to reduce or eliminate sexual assault. 
(3)Allocation and use of fundsFrom amounts appropriated for grants under this subsection for each fiscal year— 
(A)not less than 10 percent of the funds shall be available for grants to tribal sexual assault coalitions; 
(B)the remaining funds shall be available for grants to State and territorial coalitions, and the Attorney General shall allocate an amount equal to 1/56 of the amounts so appropriated to the Territories as defined in section 4002(a)(20) of this Act. 
(4)ApplicationEach eligible entity desiring a grant under this subsection shall submit an application to the Attorney General at such time, in such manner, and containing by such information as the Attorney General determines to be essential to carry out the purposes of this section. 
(5)ReportingEach State or territorial sexual assault coalition receiving a grant under this subsection shall submit a report to the Attorney General that describes activities carried out with such grant funds. 
(6)First-time applicantsNo entity shall be prohibited from submitting an application under this subsection during any fiscal year for which funds are available under this subsection because such entity has not previously applied or received funding under this subsection. 
(e)Grants to tribes 
(1)Grants authorizedThe Attorney General may award grants to Indian tribes, tribal organizations, and nonprofit tribal organizations approved by an Indian tribe for the operation of a sexual assault programs or projects in Indian country and Alaskan native villages to support the establishment, maintenance, and expansion of programs and projects to assist those victimized by sexual assault. 
(2)Allocation and use of funds 
(A)Administrative costsNot more than 5 percent of the grant funds received by an Indian tribe, tribal organization, and nonprofit tribal organization under this subsection for any fiscal year may be used for administrative costs. 
(B)Grant fundsAny funds received under this subsection that are not used for administrative costs shall be used to provide grants to tribal organizations and nonprofit tribal organizations for programs and activities within Indian country and Alaskan native villages that provide direct intervention and related assistance. 
(C)Intervention and related assistanceIntervention and related assistance under subparagraph (B) may include— 
(i)24-hour hotline services providing crisis intervention services and referral; 
(ii)accompaniment and advocacy through medical, criminal justice, and social support systems, including medical facilities, police, and court proceedings; 
(iii)crisis intervention, short-term individual and group support services, and case management and supervision to assist sexual assault victims and family or household members; 
(iv)information and referral to assist the sexual assault victim and family or household members; 
(v)support mechanisms that are culturally relevant to the community; 
(vi)collaborating with and informing public officials and agencies in order to develop and implement policies to reduce or eliminate sexual assault; and 
(vii)the development and distribution of educational materials on issues related to sexual assault and the services described in clauses (i) through (vi). 
(3)ReportingEach tribe receiving a grant under this subsection shall submit an annual report to the Attorney General that describes the activities carried out with such grant funds. 
(f)Authorization of appropriations 
(1)In generalThere are authorized to be appropriated $60,000,000 for each of the fiscal years 2006 through 2010 to carry out the provisions of this section. Any amounts so appropriated shall remain available until expended. 
(2)AllocationsOf the total amounts appropriated for each fiscal year to carry out this section— 
(A)not more than 2.5 percent shall be used by the Attorney General for evaluation, monitoring, and other administrative costs under this section; 
(B)not more than 2.5 percent shall be used for the provision of technical assistance to grantees and subgrantees under this section; 
(C)not less than 65 percent shall be used for grants to States and territories under subsection (b); 
(D)not less than 10 percent shall be used for making grants to State, territorial, and tribal sexual assault coalitions under subsection (c); 
(E)not less than 10 percent shall be used for grants to tribes under subsection (d); and 
(F)not less than 10 percent shall be used for grants for culturally specific programs addressing sexual assault under subsection (c).. 
203.Amendments to the rural domestic violence and child abuse enforcement assistance programSection 40295 of the Safe Homes for Women Act of 1994 (42 U.S.C. 13971) is amended to read as follows: 
 
40295.Rural domestic violence, dating violence, sexual assault, stalking, and child abuse enforcement assistance 
(a)PurposesThe purposes of this section are— 
(1)to identify, assess, and appropriately respond to adult and minor domestic violence, sexual assault, dating violence, and stalking in rural communities, by encouraging collaboration between— 
(A)domestic violence, dating violence, sexual assault, and stalking victim service providers; 
(B)law enforcement agencies; 
(C)prosecutors; 
(D)courts; 
(E)other criminal justice service providers; 
(F)human and community service providers; 
(G)educational institutions; and 
(H)health care providers; 
(2)to establish and expand nonprofit, nongovernmental, State, tribal, and local government services in rural communities to adult and minor victims; and 
(3)to increase the safety and well-being of women and children in rural communities, by— 
(A)dealing directly and immediately with domestic violence, sexual assault, dating violence, and stalking occurring in rural communities; and 
(B)creating and implementing strategies to increase awareness and prevent domestic violence, sexual assault, dating violence, and stalking. 
(b)Grants authorizedThe Attorney General, acting through the Director of the Office on Violence Against Women (referred to in this section as the Director), may award 3-year grants, with a possible extension for an additional 3 years, to States, Indian tribes, local governments, and nonprofit, public or private entities, including tribal nonprofit organizations, to carry out programs serving rural areas or rural communities that address domestic violence, dating violence, sexual assault, and stalking by— 
(1)implementing, expanding, and establishing cooperative efforts and projects between law enforcement officers, prosecutors, victim advocacy groups, and other related parties to investigate and prosecute incidents of domestic violence, dating violence, sexual assault, and stalking; 
(2)providing treatment, counseling, and other long- and short-term assistance to adult and minor victims of domestic violence, dating violence, sexual assault, and stalking in rural communities; and 
(3)working in cooperation with the community to develop education and prevention strategies directed toward such issues. 
(c)Use of fundsFunds appropriated pursuant to this section shall be used only for specific programs and activities expressly described in subsection (a). 
(d)Allotments and priorities 
(1)Allotment for Indian TribesNot less than 10 percent of the total amount made available for each fiscal year to carry out this section shall be allocated for grants to Indian tribes or tribal organizations. 
(2)Allotment for sexual assault servicesNot less than 40 percent of the total amount made available for each fiscal year to carry out this section shall be allocated for grants that meaningfully address sexual assault in rural communities. 
(3)Allotment for technical assistanceOf the amounts appropriated for each fiscal year to carry out this section, not more than 8 percent may be used by the Director for technical assistance costs. 
(4)Underserved populationsIn awarding grants under this section, the Director shall give priority to the needs of racial and ethnic and other underserved populations (as described in section 40002). 
(5)Allocation of funds for rural StatesNot less than 75 percent of the total amount made available for each fiscal year to carry out this section shall be allocated for grants to rural States. 
(e)Authorization of appropriations 
(1)In generalThere are authorized to be appropriated $55,000,000 for each of the fiscal years 2006 through 2010 to carry out this section. 
(2)Additional fundingIn addition to funds received through a grant under subsection (b), a law enforcement agency may use funds received through a grant under part Q of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796dd et seq.) to accomplish the objectives of this section.. 
204.Assistance for victims of abusePart T of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796gg et seq.) is amended by adding at the end the following: 
 
2011.Assistance for victims of abuse 
(a)Grants authorizedThe Attorney General may award grants to appropriate entities— 
(1)to provide services for victims of domestic violence and sexual assault who are 50 years of age or older; 
(2)to increase the physical accessibility of buildings in which services are or will be rendered for victims of domestic violence and sexual assault who are 50 years of age or older;  
(3)to provide training, consultation, and information on domestic violence, dating violence, stalking, and sexual assault against women and girls who are individuals with disabilities (as defined in section 3 of the Americans with Disabilities Act of 1990 (42 U.S.C. 12102)), and to enhance direct services to such individuals; 
(4)for training programs to assist law enforcement officers, prosecutors, governmental agencies, victim assistants, and relevant officers of Federal, State, tribal, territorial, and local courts in recognizing, addressing, investigating, and prosecuting instances of adult or minor domestic violence, dating violence, sexual assault, stalking, elder abuse, and violence against individuals with disabilities, including domestic violence and sexual assault, against older or disabled individuals; and 
(5)for multidisciplinary collaborative community responses to victims. 
(b)Use of fundsGrant funds under this section may be used— 
(1)to implement or expand programs or services to respond to the needs of persons 50 years of age or older who are victims of domestic violence, dating violence, sexual assault, stalking, or elder abuse;  
(2)to provide personnel, training, technical assistance, advocacy, intervention, risk reduction and prevention of domestic violence, dating violence, stalking, and sexual assault against disabled women and girls; 
(3)to conduct outreach activities to ensure that disabled women and girls who are victims of domestic violence, dating violence, stalking, or sexual assault receive appropriate assistance; 
(4)to conduct cross-training for victim service organizations, governmental agencies, and nonprofit, nongovernmental organizations serving individuals with disabilities; about risk reduction, intervention, prevention and the nature of dynamic of domestic violence, dating violence, stalking, and sexual assault for disabled women and girls; 
(5)to provide technical assistance to assist with modifications to existing policies, protocols, and procedures to ensure equal access to the services, programs, and activities of victim service organizations for disabled women and girls; 
(6)to provide training and technical assistance on the requirements of shelters and victim services organizations under Federal antidiscrimination laws, including— 
(A)the Americans with Disabilities Act of 1990; and 
(B)section 504 of the Rehabilitation Act of 1973; 
(7)to rehabilitate facilities, purchase equipment, and provide personnel so that shelters and victim service organizations can accommodate the needs of disabled women and girls; 
(8)to provide advocacy and intervention services for disabled women and girls who are victims of domestic violence, dating violence, stalking, or sexual assault through collaborative partnerships between— 
(A)nonprofit, nongovernmental agencies; 
(B)governmental agencies serving individuals with disabilities; and 
(C)victim service organizations; or 
(9)to develop model programs providing advocacy and intervention services within organizations serving disabled women and girls who are victims of domestic violence, dating violence, sexual assault, or stalking. 
(c)Eligible entities 
(1)In generalAn entity shall be eligible to receive a grant under this section if the entity is— 
(A)a State;  
(B)a unit of local government; 
(C)a nonprofit, nongovernmental organization such as a victim services organization, an organization serving individuals with disabilities or a community-based organization; and 
(D)a religious organization. 
(2)LimitationA grant awarded for the purposes described in subsection (b) (9) shall only be awarded to an eligible agency (as defined in section 410 of the Rehabilitation Act of 1973 (29 USC 796f–5).  
(d)ApplicationAn eligible entity desiring a grant under this section shall submit an application to the Secretary at such time, in such manner, and containing such information as the Secretary may require. 
(e)ReportingNot later than 1 year after the last day of the first fiscal year commencing on or after the date of enactment of this Act, and not later than 180 days after the last day of each fiscal year thereafter, the Attorney General shall submit to Congress a report evaluating the effectiveness of programs administered and operated pursuant to this section. 
(f)Authorization of appropriationsThere are authorized to be appropriated $28,000,000 for each of the fiscal years 2006 through 2010 to carry out this section.. 
205.GAO study of National Domestic Violence Hotline 
(a)Study requiredNot later than 6 months after the date of enactment of this Act, the Comptroller General shall conduct a study of the National Domestic Violence Hotline to determine the effectiveness of the Hotline in assisting victims of domestic violence. 
(b)Issues to be studiedIn conducting the study under subsection (a), the Comptroller General shall— 
(1)compile statistical and substantive information about calls received by the Hotline since its inception, or a representative sample of such calls, while maintaining the confidentiality of Hotline callers; 
(2)interpret the data compiled under paragraph (1)— 
(A)to determine the trends, gaps in services, and geographical areas of need; and 
(B)to assess the trends and gaps in services to underserved communities and the military community; and 
(3)gather other important information about domestic violence. 
(c)ReportNot later than 3 years after the date of enactment of this Act, the Comptroller General shall submit to Congress a report on the results of the study.  
206.Grants for public information campaigns 
(a)Grants authorized 
(1)In generalFrom amounts made available to carry out this section, the Attorney General, acting through the Director of the Office on Violence Against Women, shall award grants to eligible entities described in subsection (b) to carry out local, regional, or national public information campaigns focused on addressing adult or minor domestic violence, dating violence, sexual assault, stalking, or trafficking within tribal, racial, and ethnic populations and immigrant communities, including information on services available to victims and ways to prevent or reduce domestic violence, dating violence, sexual assault, and stalking. 
(2)TermThe Attorney General shall award grants under this section for a period of 1 fiscal year. 
(b)Eligible entitiesEligible entities under this section are— 
(1)nonprofit, nongovernmental organizations or coalitions that represent the targeted tribal, racial, and ethnic populations or immigrant community that— 
(A)have a documented history of creating and administering effective public awareness campaigns addressing violence against women; or 
(B)work in partnership with an organization that has a documented history of creating and administering effective public awareness campaigns addressing violence against women; or 
(2)a governmental entity that demonstrates a partnership with organizations described in paragraph (1). 
(c)Allocation of fundsOf the amounts appropriated for grants under this section— 
(1)not more than 20 percent shall be used for national model campaign materials targeted to specific tribal, racial, or ethnic populations or immigrant community, including American Indian tribes and Alaskan native villages for the purposes of research, testing, message development, and preparation of materials; and 
(2)the balance shall be used for not less than 10 State, regional, territorial, tribal, or local campaigns targeting specific communities with information and materials developed through the national campaign or, if appropriate, new materials to reach a particularly underserved or isolated community. 
(d)Use of fundsFunds appropriated under this section shall be used to conduct a public information campaign and build the capacity and develop leadership of racial, ethnic populations, or immigrant community members to address domestic violence, dating violence, sexual assault, and stalking. 
(e)ApplicationAn eligible entity desiring a grant under this section shall submit an application to the Director of the Office on Violence Against Women at such time, in such form, and in such manner as the Director may prescribe. 
(f)CriteriaIn awarding grants under this section, the Attorney General shall ensure— 
(1)reasonable distribution among eligible grantees representing various racial, ethnic, and immigrant communities; 
(2)reasonable distribution among State, regional, territorial, tribal, and local campaigns; 
(3)that not more than 8 percent of the total amount appropriated under this section for each fiscal year is set aside for technical assistance. 
(g)ReportsEach eligible entity receiving a grant under this section shall submit to the Director of the Office of Violence Against Women, every 18 months, a report that describes the activities carried out with grant funds. 
(h)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $2,000,000 per year for 2006 through 2010. 
IIIServices, Protection, and Justice for Young Victims of Violence 
301.Rape prevention and educationSection 393B(c) of part J of title III of the Public Health Service Act (42 U.S.C. 280b–1(c)) is amended to read as follows: 
 
(c)Authorization of appropriations 
(1)In generalThere is authorized to be appropriated to carry out this section $80,000,000 for each of fiscal years 2006 through 2010. 
(2)National sexual violence resource Center allotmentOf the total amount made available under this subsection in each fiscal year, not less than $1,500,000 shall be available for allotment under subsection (b).. 
302.Services, education, protection and justice for young victims of violenceThe Violence Against Women Act of 1994 (Public Law 103–322, Stat. 1902 et seq.) is amended by adding at the end the following: 
 
MServices, education, protection and justice for young victims of violence 
41201.Services to advocate for and respond to teens 
(a)Grants authorizedThe Secretary of the Department of Health and Human Services (in this section referred to as the Secretary), acting through the Family and Youth Services Bureau, in consultation with the Department of Justice, shall award grants to eligible entities to conduct programs to serve teen and young adult victims between the ages of 12 and 24 of domestic violence, dating violence, sexual assault, and stalking. Amounts appropriated under this section may only be used for programs and activities described under subsection (c). 
(b)Eligible granteesTo be eligible to receive a grant under this section, an entity shall be— 
(1)a nonprofit, nongovernmental entity, the primary purpose of which is to provide services to victims of domestic violence, dating violence, sexual assault, or stalking; 
(2)a religious or community-based organization that specializes in working with youth victims of domestic violence, dating violence, sexual assault, or stalking; 
(3)an Indian Tribe or tribal organization providing services primarily to tribal youth or tribal victims of domestic violence, dating violence, sexual assault or stalking; or 
(4)a nonprofit, nongovernmental entity providing services for runaway or homeless youth. 
(c)Use of funds 
(1)In generalAn entity that receives a grant under this section shall use amounts provided under the grant to design or replicate, and implement, programs and services, using domestic violence, dating violence, sexual assault, and stalking intervention models to respond to the needs of youth who are victims of domestic violence, dating violence, sexual assault or stalking. 
(2)Types of programsSuch a program— 
(A)shall provide direct counseling and advocacy for teens and young adults, who have experienced domestic violence, dating violence, sexual assault or stalking; 
(B)shall include linguistically, culturally, and community relevant services for racial and ethnic and other underserved populations or linkages to existing services in the community tailored to the needs of racial and ethnic and other underserved populations; 
(C)may include mental health services; 
(D)may include legal advocacy efforts on behalf of minors and young adults with respect to domestic violence, dating violence, sexual assault or stalking; 
(E)may work with public officials and agencies to develop and implement policies, rules, and procedures in order to reduce or eliminate domestic violence, dating violence, sexual assault, and stalking against youth and young adults; and 
(F)may use not more than 25 percent of the grant funds to provide additional services and resources for youth, including childcare, transportation, educational support, and respite care. 
(d)Awards basis 
(1)Grants to Indian TribesNot less than 10 percent of funds appropriated under this section in any year shall be available for grants to Indian Tribes or tribal organizations. 
(2)AdministrationThe Secretary shall not use more than 2.5 percent of funds appropriated under this section in any year for administration, monitoring, and evaluation of grants made available under this section. 
(3)Technical assistanceNot less than 5 percent of funds appropriated under this section in any year shall be available to provide technical assistance for programs funded under this section. 
(e)TermThe Secretary shall make the grants under this section for a period of 3 fiscal years. 
(f)ReportsAn entity receiving a grant under this section shall submit to the Secretary every 18 months a report of how grant funds have been used. 
(g)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, $15,000,000 for each of fiscal years 2006 through 2010. 
41202.Grants for training and collaboration on the intersection between domestic violence and child maltreatment 
(a)PurposeThe purpose of this section is to support efforts by child welfare agencies, domestic violence or dating violence victim services providers, courts, law enforcement, and other related professionals and community organizations to develop collaborative responses and services and provide cross-training to enhance community responses to families where there is both child maltreatment and domestic violence. 
(b)Grants authorizedThe Attorney General, through the Violence Against Women Office, shall award grants on a competitive basis to eligible entities for the purposes and in the manner described in this section. 
(c)Authorization of appropriationsThere are authorized to be appropriated to carry out this section $10,000,000 for each of fiscal years 2006 through 2010. Funds appropriated under this section shall remain available until expended. Of the amounts appropriated to carry out this section for each fiscal year, the Attorney General shall— 
(1)use not more than 3 percent for evaluation, monitoring, site visits, grantee conferences, and other administrative costs associated with conducting activities under this section; 
(2)set aside not more than 10 percent for grants to programs addressing child maltreatment and domestic violence or dating violence that are operated by, or in partnership with, a tribal organization; and 
(3)set aside up to 8 percent for technical assistance and training to be provided by organizations having demonstrated expertise in developing collaborative community and system responses to families in which there is both child maltreatment and domestic violence or dating violence, whether or not they are receiving funds under this section. 
(d)Underserved populationsIn awarding grants under this section, the Attorney General shall consider the needs of racial and ethnic and other underserved populations (as described in section 40002). 
(e)Grant awardsThe Attorney General shall award grants under this section for periods of not more than 3 fiscal years. 
(f)Uses of fundsEntities receiving grants under this section shall use amounts provided to develop collaborative responses and services and provide cross-training to enhance community responses to families where there is both child maltreatment and domestic violence or dating violence. Amounts distributed under this section may only be used for programs and activities described in subsection (g). 
(g)Programs and activitiesThe programs and activities developed under this section shall— 
(1)encourage cross training, education, service development, and collaboration among child welfare agencies, domestic violence victim service providers, and courts, law enforcement agencies, community-based programs, and other entities, in order to ensure that such entities have the capacity to and will identify, assess, and respond appropriately to— 
(A)domestic violence or dating violence in homes where children are present and may be exposed to the violence; 
(B)domestic violence or dating violence in child protection cases; and 
(C)the needs of both the child and nonabusing parent; 
(2)establish and implement policies, procedures, programs, and practices for child welfare agencies, domestic violence victim service providers, courts, law enforcement agencies, and other entities, that are consistent with the principles of protecting and increasing the immediate and long-term safety and well being of children and non-abusing parents and caretakers by— 
(A)increasing the safety, autonomy, capacity, and financial security of non-abusing parents or caretakers, including developing service plans and utilizing community-based services that provide resources and support to non-abusing parents; 
(B)protecting the safety, security, and well-being of children by preventing their unnecessary removal from a non-abusing parent, or, in cases where removal of the child is necessary to protect the child’s safety, taking the necessary steps to provide appropriate and community-based services to the child and the non-abusing parent to promote the safe and appropriately prompt reunification of the child with the non-abusing parent; 
(C)recognizing the relationship between child maltreatment and domestic violence or dating violence in a family, as well as the impact of and danger posed by the perpetrators’ behavior on both child and adult victims; and 
(D)holding adult and minor perpetrators of domestic violence or dating violence, not child and adult victims of abuse or neglect, accountable for stopping the perpetrators’ abusive behaviors, including the development of separate service plans, court filings, or community-based interventions where appropriate; 
(3)increase cooperation and enhance linkages between child welfare agencies, domestic violence victim service providers, courts (including family, criminal, juvenile courts, or tribal courts), law enforcement agencies, and other entities to provide more comprehensive community-based services (including health, mental health, social service, housing, and neighborhood resources) to protect and to serve both child and adult victims; 
(4)identify, assess, and respond appropriately to domestic violence or dating violence in child protection cases and to child maltreatment when it co-occurs with domestic violence or dating violence; 
(5)analyze and change policies, procedures, and protocols that contribute to overrepresentation of racial and ethnic minorities in the court and child welfare system; and 
(6)provide appropriate referrals to community-based programs and resources, such as health and mental health services, shelter and housing assistance for adult and minor victims and their children, legal assistance and advocacy for adult and minor victims, assistance for parents to help their children cope with the impact of exposure to domestic violence or dating violence and child maltreatment, appropriate intervention and treatment for adult perpetrators of domestic violence or dating violence whose children are the subjects of child protection cases, programs providing support and assistance to racial and ethnic populations, and other necessary supportive services. 
(h)Grantee requirements 
(1)ApplicationsUnder this section, an entity shall prepare and submit to the Attorney General an application at such time, in such manner, and containing such information as the Attorney General may require, consistent with the requirements described herein. The application shall— 
(A)ensure that communities impacted by these systems or organizations are adequately represented in the development of the application, the programs and activities to be undertaken, and that they have a significant role in evaluating the success of the project; 
(B)describe how the training and collaboration activities will enhance or ensure the safety and economic security of families where both child maltreatment and domestic violence or dating violence occurs by providing appropriate resources, protection, and support to the victimized parents of such children and to the children themselves; and 
(C)outline methods and means participating entities will use to ensure that all services are provided in a developmentally, linguistically and culturally competent manner and will utilize community-based supports and resources. 
(2)Eligible entitiesTo be eligible for a grant under this section, an entity shall be a collaboration that— 
(A)shall include a State or local child welfare agency or Indian Tribe; 
(B)shall include a domestic violence or dating violence victim service provider; 
(C)may include a court; 
(D)may include a law enforcement agency, or Bureau of Indian Affairs providing tribal law enforcement; and 
(E)may include any other such agencies or private nonprofit organizations, including community-based organizations, with the capacity to provide effective help to the child and adult victims served by the collaboration. 
(3)ReportsEach entity receiving a grant under this section shall report to the Attorney General every 18 months, detailing how the funds have been used. . 
303.Grants to reduce violence against women on campusSection 826 of the Higher Education Amendments of 1998 (20 U.S.C. 1152) is amended— 
(1)in subsection (a)(2)— 
(A)by striking the period at the end of the sentence and inserting for periods of 3 years.; and 
(B)by adding at the end the following: The Attorney General, through the Director of the Office on Violence Against Women, shall award the grants in amounts of not more than $500,000 for individual institutions of higher education and not more than $1,000,000 for consortia of such institutions.; 
(2)in subsection (b)— 
(A)in paragraph (2)— 
(i)by inserting develop and implement campus policies, protocols, and services that after boards to; and 
(ii)by adding at the end the following: Within 90 days after the date of enactment of the Violence Against Women Act of 2005, the Attorney General shall issue and make available minimum standards of training relating to violent crimes against women on campus, for all campus security personnel and personnel serving on campus disciplinary or judicial boards.; 
(B)in paragraph (4), by striking all that follows strengthen and inserting: victim services programs on the campuses of the institutions involved, including programs providing legal, medical, or psychological counseling, for victims of domestic violence, dating violence, or sexual assault, and to improve delivery of victim assistance on campus. To the extent practicable, such an institution shall collaborate with any entities carrying out nonprofit and other victim services programs, including sexual assault, domestic violence, and dating violence victim services programs in the community in which the institution is located. If appropriate victim services programs are not available in the community or are not accessible to students, the institution shall, to the extent practicable, provide a victim services program on campus or create a victim services program in collaboration with a community-based organization. The institution shall use not less than 20 percent of the funds made available through the grant for a victim services program provided in accordance with this paragraph.; 
(C)by striking paragraphs (6) and (8); and 
(D)by redesignating paragraphs (7), (9), and (10) as paragraphs (6), (7), and (8), respectively; 
(3)in subsection (c)— 
(A)by striking paragraph (2)(B) and inserting the following: 
 
(B)include proof that the institution of higher education collaborated with any nonprofit, nongovernmental entities carrying out other victim services programs, including sexual assault, domestic violence, and dating violence victim services programs in the community in which the institution is located;; and 
(B)in paragraph (3), by adding at the end the following: Up to $200,000 of the total amount of grant funds appropriated under this section during the years 2006 through 2010 may be used to provide technical assistance in complying with the mandatory reporting requirements of such section 485(f).; 
(4)in subsection (d)— 
(A)by striking paragraph (4); 
(B)by redesignating paragraphs (2) and (3) as paragraphs (3) and (4), respectively; and 
(C)by inserting after paragraph (1) the following: 
 
(2)Confidentiality 
(A)Nondisclosure of confidential or private informationIn order to ensure the safety of adult and minor victims of domestic violence, dating violence, sexual assault, or stalking and their families, grantees and subgrantees under this section shall reasonably— 
(i)protect the confidentiality and privacy of persons receiving services under the grants and subgrants; and 
(ii)not disclose any personally identifying information, or individual client information, collected in connection with services requested, utilized, or denied through programs provided by such grantees and subgrantees under this section. 
(B)ConsentA grantee or subgrantee under this section shall not reveal personally identifying information or individual client information collected as described in subparagraph (A) without the informed, written, and reasonably time-limited consent of the person (or, in the case of an unemancipated minor, the minor and the parent or guardian of the minor) about whom information is sought, whether for the program carried out under this section or any other Federal, State, tribal, or territorial assistance program. 
(C)Compelled release and noticeIf a grantee or subgrantee under this section is compelled by statutory or court mandate to disclose information described in subparagraph (A), the grantee or subgrantee— 
(i)shall make reasonable attempts to provide notice to individuals affected by the disclosure of information; and 
(ii)shall take steps necessary to protect the privacy and safety of the individual affected by the disclosure. 
(D)Permissive sharingGrantees and subgrantees under this section may share with each other, in order to comply with Federal, State, tribal, or territorial reporting, evaluation, or data collection requirements— 
(i)aggregate data, that is not personally identifying information, regarding services provided to their clients; and 
(ii)demographic information that is not personally identifying information. 
(E)Court-generated and law enforcement-generated informationGrantees and subgrantees under this section may share with each other— 
(i)court-generated information contained in secure, governmental registries for protection order enforcement purposes; and 
(ii)law enforcement-generated information. 
(F)DefinitionAs used in this paragraph, the term personally identifying information means individually identifying information from or about an individual, including— 
(i)first and last name; 
(ii)home or other physical address, including street name and name of city or town; 
(iii)email address or other online contact information, such as an instant-messaging user identifier or a screen name that reveals an individual’s email address; 
(iv)telephone number; 
(v)social security number; 
(vi)Internet Protocol (IP) address or host name that identifies an individual; 
(vii)persistent identifier, such as a customer number held in a cookie or processor serial number, that is combined with other available data that identifies an individual; or 
(viii)information that, in combination with the information in any of clauses (i) through (vii), would serve to identify any individual, including— 
(I)grade point average; 
(II)date of birth; 
(III)academic or occupational interests; 
(IV)athletic or extracurricular interests; 
(V)racial or ethnic background; or 
(VI)religious affiliation.; and 
(5)in subsection (g), by— 
(A)striking $10,000,000 and inserting $15,000,000; 
(B)striking 2001 and inserting 2006; and 
(C)striking 2005 and inserting 2010. 
304.Safe havensSection 1301 of the Victims of Trafficking and Violence Protection Act of 2000 (42 U.S.C. 10420) is amended— 
(1)by striking the section heading and inserting the following: 
 
10402.Safe havens for children; 
(2)in subsection (a)— 
(A)by inserting , through the Director of the Office on Violence Against Women, after Attorney General; 
(B)by inserting public or nonprofit nongovernmental entities, and to after may award grants to; 
(C)by inserting dating violence, after domestic violence,; 
(D)by striking to provide and inserting the following: 
 
(1)to provide; 
(E)by striking the period at the end and inserting a semicolon; and 
(F)by adding at the end the following: 
 
(2)to protect children from the trauma of witnessing domestic or dating violence or experiencing abduction, injury, or death during parent and child visitation exchanges; 
(3)to protect parents or caretakers who are victims of domestic and dating violence from experiencing further violence, abuse, and threats during child visitation exchanges; and 
(4)to protect children from the trauma of experiencing sexual assault or other forms of physical assault or abuse during parent and child visitation and visitation exchanges.; and 
(3)by striking subsection (e) and inserting the following: 
 
(e)Authorization of appropriations 
(1)In generalThere is authorized to be appropriated to carry out this section, $20,000,000 for each of fiscal years 2006 through 2010. Funds appropriated under this section shall remain available until expended. 
(2)Use of fundsOf the amounts appropriated to carry out this section for each fiscal year, the Attorney General shall— 
(A)set aside not less than 5 percent for grants to Indian tribal governments or tribal organizations; 
(B)use not more than 3 percent for evaluation, monitoring, site visits, grantee conferences, and other administrative costs associated with conducting activities under this section; and 
(C)set aside not more than 8 percent for technical assistance and training to be provided by organizations having nationally recognized expertise in the design of safe and secure supervised visitation programs and visitation exchange of children in situations involving domestic violence, dating violence, sexual assault, or stalking.. 
305.Grants to combat domestic violence, dating violence, sexual assault, and stalking in middle and high schools 
(a)Short titleThis section may be cited as the Supporting Teens through Education and Protection Act of 2005 or the STEP Act. 
(b)Grants authorizedThe Attorney General, through the Director of the Office on Violence Against Women, is authorized to award grants to middle schools and high schools that work with domestic violence and sexual assault experts to enable the schools— 
(1)to provide training to school administrators, faculty, counselors, coaches, healthcare providers, security personnel, and other staff on the needs and concerns of students who experience domestic violence, dating violence, sexual assault, or stalking, and the impact of such violence on students;  
(2)to develop and implement policies in middle and high schools regarding appropriate, safe responses to, and identification and referral procedures for, students who are experiencing or perpetrating domestic violence, dating violence, sexual assault, or stalking, including procedures for handling the requirements of court protective orders issued to or against students or school personnel, in a manner that ensures the safety of the victim and holds the perpetrator accountable;  
(3)to provide support services for students and school personnel, such as a resource person who is either on-site or on-call, and who is an expert described in subsections (i)(2) and (i)(3), for the purpose of developing and strengthening effective prevention and intervention strategies for students and school personnel experiencing domestic violence, dating violence, sexual assault or stalking;  
(4)to provide developmentally appropriate educational programming to students regarding domestic violence, dating violence, sexual assault, and stalking, and the impact of experiencing domestic violence, dating violence, sexual assault, and stalking on children and youth by adapting existing curricula activities to the relevant student population;  
(5)to work with existing mentoring programs and develop strong mentoring programs for students, including student athletes, to help them understand and recognize violence and violent behavior, how to prevent it and how to appropriately address their feelings; and 
(6)to conduct evaluations to assess the impact of programs and policies assisted under this section in order to enhance the development of the programs. 
(c)Award basisThe Director shall award grants and contracts under this section on a competitive basis. 
(d)Policy disseminationThe Director shall disseminate to middle and high schools any existing Department of Justice, Department of Health and Human Services, and Department of Education policy guidance and curricula regarding the prevention of domestic violence, dating violence, sexual assault, and stalking, and the impact of the violence on children and youth. 
(e)Nondisclosure of confidential or private informationIn order to ensure the safety of adult and minor victims of domestic violence, dating violence, sexual assault, or stalking and their families, grantees and subgrantees shall protect the confidentiality and privacy of persons receiving services. Grantees and subgrantees pursuant to this section shall not disclose any personally identifying information or individual information collected in connection with services requested, utilized, or denied through grantees’ and subgrantees’ programs. Grantees and subgrantees shall not reveal individual client information without the informed, written, reasonably time-limited consent of the person (or in the case of unemancipated minor, the minor and the parent or guardian) about whom information is sought, whether for this program or any other Tribal, Federal, State or Territorial grant program. If release of such information is compelled by statutory or court mandate, grantees and subgrantees shall make reasonable attempts to provide notice to victims affected by the disclosure of information. If such personally identifying information is or will be revealed, grantees and subgrantees shall take steps necessary to protect the privacy and safety of the persons affected by the release of the information. Grantees may share non-personally identifying data in the aggregate regarding services to their clients and non-personally identifying demographic information in order to comply with Tribal, Federal, State or Territorial reporting, evaluation, or data collection requirements. Grantees and subgrantees may share court-generated information contained in secure, governmental registries for protection order enforcement purposes. 
(f)Grant term and allocation 
(1)TermThe Director shall make the grants under this section for a period of 3 fiscal years. 
(2)AllocationNot more than 15 percent of the funds available to a grantee in a given year shall be used for the purposes described in subsection (b)(4)(D), (b),(5), and (b)(6). 
(g)Distribution 
(1)In generalNot less than 5 percent of funds appropriated under section (l) in any year shall be available for grants to tribal schools, schools on tribal lands or schools whose student population is more than 25 percent native American.  
(2)AdministrationThe Director shall not use more than 5 percent of funds appropriated under section (l) in any year for administration, monitoring and evaluation of grants made available under this section.  
(3)Technical assistanceNot less than 5 percent of funds appropriated under section (l) in any year shall be available to provide technical assistance for programs funded under this section. 
(h)ApplicationTo be eligible to be awarded a grant or contract under this section for any fiscal year, a middle or secondary school, in consultation with an expert as described in sections (i)(2) and (i)(3), shall submit an application to the Director at such time and in such manner as the Director shall prescribe. 
(i)Eligible entitiesTo be eligible to receive a grant under this section, an entity shall be a partnership that— 
(1)shall include a public, charter, tribal, or nationally accredited private middle or high school, a school administered by the Department of Defense under 10 U.S.C. 2164 or 20 U.S.C. 921, a group of schools, or a school district;  
(2)shall include a domestic violence victim service provider that has a history of working on domestic violence and the impact that domestic violence and dating violence have on children and youth; 
(3)shall include a sexual assault victim service provider, such as a rape crisis center, program serving tribal victims of sexual assault, or coalition or other nonprofit nongovernmental organization carrying out a community-based sexual assault program, that has a history of effective work concerning sexual assault and the impact that sexual assault has on children and youth; and 
(4)may include a law enforcement agency, the State, Tribal, Territorial or local court, nonprofit nongovernmental organizations and service providers addressing sexual harassment, bullying or gang-related violence in schools, and any other such agencies or nonprofit nongovernmental organizations with the capacity to provide effective assistance to the child, youth, and adult victims served by the partnership. 
(j)PriorityIn awarding grants under this section, the Director shall give priority to entities that have submitted applications in partnership with relevant courts or law enforcement agencies. 
(k)Reporting and dissemination of information 
(1)ReportingEach of the entities that are members of the applicant partnership described in subsection (i), that receive a grant under this section shall jointly prepare and submit to the Director every 18 months a report detailing the activities that the entities have undertaken under the grant and such additional information as the Director shall require. 
(2)Dissemination of informationWithin 9 months of the completion of the first full grant cycle, the Director shall publicly disseminate, including through electronic means, model policies and procedures developed and implemented in middle and high schools by the grantees, including information on the impact the policies have had on their respective schools and communities. 
(l)Authorization of appropriations 
(1)In generalThere is authorized to be appropriated to carry out this section, $5,000,000 for each of fiscal years 2006 through 2010. 
(2)AvailabilityFunds appropriated under paragraph (1) shall remain available until expended. 
IVStrengthening America’s Families by Preventing Violence in the Home 
401.Preventing violence against women, men, and childrenThe Violence Against Women Act of 1994 (108 Stat. 1902 et seq.), as amended by section __ of this Act, is amended by adding at the end the following: 
 
NStrengthening America’s Families by Preventing Violence Against Women and Children 
41401.PurposeThe purpose of this subtitle is to— 
(1)prevent crimes involving violence against women, men, children, and youth; 
(2)increase the resources and services available to prevent violence against women, men, children, and youth; 
(3)reduce the impact of exposure to violence in the lives of children and youth so that the intergenerational cycle of violence is interrupted; 
(4)develop and implement education and services programs to prevent children in vulnerable families from becoming victims or perpetrators of domestic violence, dating violence, sexual assault, or stalking; 
(5)promote programs to ensure that children and youth receive the assistance they need to end the cycle of violence against women and children and develop mutually respectful, nonviolent relationships; and 
(6)encourage collaboration among community-based organizations and governmental agencies serving children and youth, providers of health and mental health services and providers of domestic violence, dating violence, sexual assault, and stalking victim services to prevent violence against women and children. 
41402.Grants to assist children and youth exposed to violence 
(a)Grants authorized 
(1)In generalThe Attorney General, acting through the Director of the Office on Violence Against Women, and in collaboration with the Administration for Children, Youth, and Families of the Department of Health and Human Services, is authorized to award grants on a competitive basis to eligible entities for the purpose of mitigating the effects of domestic violence, dating violence, sexual assault, and stalking on children exposed to such violence, and reducing the risk of future victimization or perpetration of domestic violence, dating violence, sexual assault, and stalking. 
(2)TermThe Director shall make grants under this section for a period of 3 fiscal years. 
(3)Award basisThe Director shall award grants— 
(A)considering the needs of racial and ethnic and other underserved populations, as defined in section 2003 of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796gg–2); 
(B)awarding not less than 10 percent of such amounts for the funding of tribal projects from the amounts made available under this section for a fiscal year; 
(C)awarding up to 8 percent for the funding of technical assistance programs from the amounts made available under this section for a fiscal year; and 
(D)awarding not less than 66 percent to programs described in subsection (c)(1) from the amounts made available under this section for a fiscal year. 
(b)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $20,000,000 for each of fiscal years 2006 through 2010. 
(c)Use of fundsThe funds appropriated under this section shall be used for— 
(1)programs that provide services for children exposed to domestic violence, dating violence, sexual assault, or stalking, which may include direct counseling, advocacy, or mentoring, and must include support for the nonabusing parent or the child’s caretaker; 
(2)training and coordination for programs that serve children and youth (such as Head Start, child care, and after-school programs) on how to safely and confidentially identify children and families experiencing domestic violence and properly refer them to programs that can provide direct services to the family and children, and coordination with other domestic violence or other programs serving children exposed to domestic violence, dating violence, sexual assault, or stalking that can provide the training and direct services referenced in this subsection; or 
(3)advocacy within the systems that serve children to improve the system’s understanding of and response to children who have been exposed to domestic violence and the needs of the nonabusing parent. 
(d)Eligible entitiesTo be eligible to receive a grant under this section, an entity shall be a— 
(1)a victim service provider, tribal nonprofit organization or community-based organization that has a documented history of effective work concerning children or youth exposed to domestic violence, dating violence, sexual assault, or stalking, including programs that provide culturally specific services, Head Start, child care, after school programs, and health and mental health providers; or 
(2)a State, territorial, or tribal, or local unit of government agency that is partnered with an organization described in paragraph (1). 
(e)Grantee requirementsUnder this section, an entity shall— 
(1)prepare and submit to the Director an application at such time, in such manner, and containing such information as the Director may require; and 
(2)at a minimum, describe in the application the policies and procedures that the entity has or will adopt to— 
(A)enhance or ensure the safety and security of children who have been exposed to violence and their nonabusing parent, enhance or ensure the safety and security of children and their nonabusing parent in homes already experiencing domestic violence, dating violence, sexual assault, or stalking; and 
(B)ensure linguistically, culturally, and community relevant services for racial and ethnic and other underserved communities. 
(f)ReportsAn entity receiving a grant under this section shall prepare and submit to the Director every 18 months a report detailing the activities undertaken with grant funds, providing additional information as the Director shall require. 
41403.Engaging men, women, and youth in preventing domestic violence, dating violence, sexual assault, and stalking 
(a)Grants authorized 
(1)In generalThe Attorney General, acting through the Director of the Office on Violence Against Women, and in collaboration with the Secretary of Health and Human Services, shall award grants on a competitive basis to eligible entities for the purpose of developing or enhancing programs related to engaging men, women, and youth in preventing domestic violence, dating violence, sexual assault, and stalking by helping them to develop mutually respectful, nonviolent relationships. 
(2)TermThe Director shall make grants under this section for a period of 3 fiscal years. 
(3)Award basisThe Director shall award grants— 
(A)considering the needs of racial and ethnic and other underserved populations (as described in section 40002); 
(B)with respect to gender-specific programs described under subsection (c)(1)(A), ensuring reasonable distribution of funds to programs for boys and programs for girls; 
(C)awarding not less than 10 percent of such amounts for the funding of tribal projects from the amounts made available under this section for a fiscal year; and 
(D)awarding up to 8 percent for the funding of technical assistance for grantees and non-grantees working in this area and evaluation programs from the amounts made available under this section for a fiscal year. 
(b)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $15,000,000 for each of fiscal years 2006 through 2010. 
(c)Use of funds 
(1)ProgramsThe funds appropriated under this section shall be used by eligible entities for— 
(A)public education and community based programs, including gender-specific programs in accordance with applicable laws— 
(i)to encourage children and youth to pursue only mutually respectful, nonviolent relationships and empower them to reduce their risk of becoming victims or perpetrators of domestic violence, dating violence, sexual assault, or stalking; and 
(ii)that include at a minimum— 
(I)information on domestic violence, dating violence, sexual assault, stalking, or child sexual abuse and how they affect children and youth; and 
(II)strategies to help participants be as safe as possible; or 
(B)public education campaigns and community organizing to encourage men and boys to work as allies with women and girls to prevent domestic violence, dating violence, stalking, and sexual assault conducted by entities that have experience in conducting public education campaigns that address domestic violence, dating violence, sexual assault, or stalking. 
(2)Media limitsNo more than 25 percent of funds received by a grantee under this section may be used to create and distribute media materials. 
(d)Eligible entities 
(1)RelationshipsEligible entities under subsection (c)(1)(A) are— 
(A)nonprofit, nongovernmental domestic violence, dating violence, sexual assault, or stalking victim service providers or coalitions; 
(B)community-based child or youth services organizations with demonstrated experience and expertise in addressing the needs and concerns of young people; 
(C)a State, territorial, tribal, or unit of local governmental entity that is partnered with an organization described in subparagraph (A) or (B); or 
(D)a program that provides culturally specific services. 
(2)Awareness campaignEligible entities under subsection (c)(1)(B) are— 
(A)nonprofit, nongovernmental organizations or coalitions that have a documented history of creating and administering effective public education campaigns addressing the prevention of domestic violence, dating violence, sexual assault or stalking; or 
(B)a State, territorial, tribal, or unit of local governmental entity that is partnered with an organization described in subparagraph (A). 
(e)Grantee requirementsUnder this section, an entity shall— 
(1)prepare and submit to the Director an application at such time, in such manner, and containing such information as the Director may require; and 
(2)describe in the application the policies and procedures that the entity has or will adopt to— 
(A)enhance or ensure the safety and security of children and youth already experiencing domestic violence, dating violence, sexual assault, or stalking in their lives; 
(B)ensure linguistically, culturally, and community relevant services for racial, ethnic, and other underserved communities; 
(C)inform participants about laws, services, and resources in the community, and make referrals as appropriate; and 
(D)ensure that State and local domestic violence, dating violence, sexual assault, and stalking victim service providers and coalitions are aware of the efforts of organizations receiving grants under this section. 
(f)ReportsAn entity receiving a grant under this section shall prepare and submit to the Director every 18 months a report detailing the activities undertaken with grant funds, including an evaluation of funded programs and providing additional information as the Director shall require..  
VStrengthening the Healthcare System’s Response to Domestic Violence, Dating Violence, Sexual Assault, and Stalking 
501.PurposeIt is the purpose of this title to improve the health care system’s response to domestic violence, dating violence, sexual assault, and stalking through the training and education of health care providers, developing comprehensive public health responses to violence. 
502.Training and education of health professionals in domestic and sexual violencePart D of title VII of the Public Health Service Act (42 U.S.C. 294 et seq.) is amended by adding at the end the following: 
 
758.Interdisciplinary training and education on domestic violence and other types of violence and abuse 
(a)GrantsThe Secretary, acting through the ~Director of the Health Resources and Services Administration, shall award grants under this section to develop interdisciplinary training and education programs that provide undergraduate, graduate, post-graduate medical, nursing (including advanced practice nursing students), and other health professions students with an understanding of, and clinical skills pertinent to, domestic violence, sexual assault, stalking, and dating violence. 
(b)EligibilityTo be eligible to receive a grant under this section an entity shall— 
(1)be an accredited school of allopathic or osteopathic medicine; 
(2)prepare and submit to the Secretary an application at such time, in such manner, and containing such information as the Secretary may require, including— 
(A)information to demonstrate that the applicant includes the meaningful participation of a school of nursing and at least one other school of health professions or graduate program in public health, dentistry, social work, midwifery, or behavioral and mental health; 
(B)strategies for the dissemination and sharing of curricula and other educational materials developed under the grant to other interested medical and nursing schools and national resource repositories for materials on domestic violence and sexual assault; and 
(C)a plan for consulting with, and compensating community-based coalitions or individuals who have experience and expertise in issues related to domestic violence, sexual assault, dating violence, and stalking for services provided under the program carried out under the grant. 
(c)Use of funds 
(1)Required usesAmounts provided under a grant under this section shall be used to— 
(A)fund interdisciplinary training and education projects that are designed to train medical, nursing, and other health professions students and residents to identify and provide health care services (including mental or behavioral health care services and referrals to appropriate community services) to individuals who are or who have experienced domestic violence, sexual assault, and stalking or dating violence; and 
(B)plan and develop culturally competent clinical components for integration into approved residency training programs that address health issues related to domestic violence, sexual assault, dating violence, and stalking, along with other forms of violence as appropriate, and include the primacy of victim safety and confidentiality. 
(2)Permissive usesAmounts provided under a grant under this section may be used to— 
(A)offer community-based training opportunities in rural areas for medical, nursing, and other students and residents on domestic violence, sexual assault, stalking, and dating violence, and other forms of violence and abuse, which may include the use of distance learning networks and other available technologies needed to reach isolated rural areas; or 
(B)provide stipends to students from racial and ethnic population groups who are underrepresented in the health professions as necessary to promote and enable their participation in clerkships, preceptorships, or other offsite training experiences that are designed to develop health care clinical skills related to domestic violence, sexual assault, dating violence, and stalking. 
(3)Requirements 
(A)Confidentiality and safetyGrantees under this section shall ensure that all educational programs developed with grant funds address issues of confidentiality and patient safety, and that faculty and staff associated with delivering educational components are fully trained in procedures that will protect the immediate and ongoing security of the patients, patient records, and staff. Advocacy-based coalitions or other expertise available in the community shall be consulted on the development and adequacy of confidentially and security procedures, and shall be fairly compensated by grantees for their services. 
(B)Rural programsRural training programs carried out under paragraph (2)(A) shall reflect adjustments in protocols and procedures or referrals that may be needed to protect the confidentiality and safety of patients who live in small or isolated communities and who are currently or have previously experienced violence or abuse. 
(4)Child and elder abuseIssues related to child and elder abuse may be addressed as part of a comprehensive programmatic approach implemented under a grant under this section. 
(d)Requirements of grantees 
(1)Limitation on administrative expensesA grantee shall not use more than 10 percent of the amounts received under a grant under this section for administrative expenses. 
(2)Contribution of fundsA grantee under this section, and any entity receiving assistance under the grant for training and education, shall contribute non-Federal funds, either directly or through in-kind contributions, to the costs of the activities to be funded under the grant in an amount that is not less than 25 percent of the total cost of such activities. 
(e)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, $3,000,000 for each of fiscal years 2006 through 2010. Amounts appropriated under this subsection shall remain available until expended.. 
503.Grants to foster public health responses to domestic violence, dating violence, sexual assault, and stalking grantsPart P of title III of the Public Health Service Act (42 U.S.C. 280g et seq.) is amended by adding at the end the following: 
 
399P.Grants to foster public health responses to domestic violence, dating violence, sexual assault, and stalking 
(a)Authority to award grants 
(1)In generalThe Secretary, acting through the Director of the Centers for Disease Control and Prevention, shall award grants to eligible State, tribal, territorial, or local entities to strengthen the response of State, tribal, territorial, or local health care systems to domestic violence, dating violence, sexual assault, and stalking. 
(2)Eligible entitiesTo be eligible to receive a grant under this section, an entity shall— 
(A)be— 
(i)a State department (or other division) of health, a State domestic or sexual assault coalition or service-based program, or any other nonprofit, nongovernmental, tribal, territorial, or State entity with a history of effective work in the fields of domestic violence, dating violence, sexual assault or stalking, and health care; or 
(ii)a nonprofit domestic violence, dating violence, sexual assault, or stalking service-based program, a local department (or other division) of health, a local health clinic, hospital, or health system, or any other nonprofit, tribal, or local entity with a history of effective work in the field of domestic or sexual violence and health; 
(B)prepare and submit to the Secretary an application at such time, in such manner, and containing such agreements, assurances, and information as the Secretary determines to be necessary to carry out the purposes for which the grant is to be made; and 
(C)demonstrate that the entity is representing a team of organizations and agencies working collaboratively to strengthen the response of the health care system involved to domestic violence, dating violence, sexual assault, or stalking and that such team includes domestic violence, dating violence, sexual assault or stalking and health care organizations. 
(3)DurationA program conducted under a grant awarded under this section shall not exceed 3 years. 
(b)Use of funds 
(1)In generalAn entity shall use amounts received under a grant under this section to design and implement comprehensive strategies to improve the response of the health care system involved to domestic or sexual violence in clinical and public health settings, hospitals, clinics, managed care settings (including behavioral and mental health), and other health settings. 
(2)Mandatory strategiesStrategies implemented under paragraph (1) shall include the following: 
(A)The implementation, dissemination, and evaluation of policies and procedures to guide health care professionals and behavioral and public health staff in responding to domestic violence, dating violence, sexual assault, and stalking, including strategies to ensure that health information is maintained in a manner that protects the patient’s privacy and safety and prohibits insurance discrimination. 
(B)The development of on-site access to services to address the safety, medical, mental health, and economic needs of patients either by increasing the capacity of existing health care professionals and behavioral and public health staff to address domestic violence, dating violence, sexual assault, and stalking, by contracting with or hiring domestic or sexual assault advocates to provide the services, or to model other services appropriate to the geographic and cultural needs of a site. 
(C)The development or adaptation and dissemination of education materials for patients and health care professionals and behavioral and public health staff. 
(D)The evaluation of practice and the institutionalization of identification, intervention, and documentation including quality improvement measurements. 
(3)Permissive strategiesStrategies implemented under paragraph (1) may include the following: 
(A)Where appropriate, the development of training modules and policies that address the overlap of child abuse, domestic violence, dating violence, sexual assault, and stalking and elder abuse as well as childhood exposure to domestic violence. 
(B)The creation, adaptation, and implementation of public education campaigns for patients concerning domestic violence, dating violence, sexual assault, and stalking prevention. 
(C)The development, adaptation, and dissemination of domestic violence, dating violence, sexual assault, and stalking education materials to patients and health care professionals and behavioral and public health staff. 
(D)The promotion of the inclusion of domestic violence, dating violence, sexual assault, and stalking into health professional training schools, including medical, dental, nursing school, social work, and mental health curriculum. 
(E)The integration of domestic violence, dating violence, sexual assault, and stalking into health care accreditation and professional licensing examinations, such as medical, dental, social work, and nursing boards. 
(c)Allocation of fundsFunds appropriated under this section shall be distributed equally between State and local programs. 
(d)Authorization of appropriationsThere is authorized to be appropriated to award grants under this section, $5,000,000 for each of fiscal years 2006 through 2010.. 
504.Improving Federal health programs’ response to domestic violence, dating violence, sexual assault, and stalking 
(a)Training grants under the maternal and child health services block grant 
(1)Preference in certain fundingSection 502(b)(2) of the Social Security Act (42 U.S.C. 702(b)(2)) is amended by adding at the end the following: 
 
(C)Of the amounts retained for projects described in subparagraphs (A) through (F) of section 501(a)(3), the Secretary shall provide preference to qualified applicants that demonstrate that the activities to be carried out with such amounts include training of service providers in how to identify and treat the health effects of domestic violence, dating violence, sexual assault, or stalking, including children who have been exposed to domestic or dating violence. Such training should include— 
(i)identifying patients of clients experiencing domestic violence, dating violence sexual assault, or stalking; 
(ii)assessing the immediate and short-term safety of the patient or client, the impact of the abuse on the health of the patient, and assisting the patient in developing a plan to promote his or her safety; 
(iii)examining and treating such patients or clients within the scope of the health professional’s discipline, training, and practice (including providing medical advice regarding the dynamics and nature of domestic violence, dating violence sexual assault, or stalking); 
(iv)maintaining complete medical or forensic records that include the documentation of the examination, treatment given, and referrals made, and recording the location and nature of the victim’s injuries, and establishing mechanisms to ensure the privacy and confidentiality of those medical records; 
(v)referring the patient or client to public and private nonprofit entities that provide services for such victims; and 
(vi)ensuring that all services are provided in a linguistically and culturally relevant manner.. 
(2)Requirement for portion of expenditures on domestic violence identification and treatmentSection 505(a)(5) of the Social Security Act (42 U.S.C. 705(a)(5)) is amended— 
(A)in subparagraph (E), by striking and at the end; 
(B)in subparagraph (F), by striking the period and inserting ; and; and 
(C)by inserting after subparagraph (F), the following: 
 
(G)the State will set aside a reasonable portion (based upon the State’s previous use of funds under this title) of the funds provided for domestic violence, dating violence, sexual assault, or stalking services.. 
(3)Reporting dataSection 506(a)(2) of the Social Security Act (42 U.S.C. 706(a)(2)) is amended by inserting after subparagraph (E) the following: 
 
(F)Information on how funds provided under this title are used to identify and treat domestic violence, dating violence, sexual assault, or stalking.. 
(4)Separate program for domestic violence, dating violence, sexual assault, and stalking identification and treatmentTitle V of the Social Security Act (42 U.S.C. 701 et seq.) is amended by adding at the end the following: 
 
511.Separate program for domestic violence, dating violence, sexual assault and stalking screening and treatments 
(a)AllotmentsFor the purpose described in subsection (b), the Secretary shall, for fiscal year 2006 and each subsequent fiscal year, allot to each State that has transmitted an application for the fiscal year under section 505(a) an amount equal to the product of— 
(1)the amount appropriated under subsection (d) for the fiscal year; and 
(2)the percentage determined for the State under section 502(c)(1)(B)(ii). 
(b)PurposeThe purpose of an allotment under subsection (a) with respect to a State is to enable the State to provide for domestic violence, dating violence, sexual assault, or stalking identification and treatment, including the provision of domestic violence, dating violence, sexual assault, or stalking identification, treatment services, increasing the number of persons identified, assessed, treated, and referred, and including training of health care professionals, and behavioral and public health staff, on how to identify and respond to adult and minor patients experiencing domestic violence, dating violence, sexual assault, or stalking. Such training shall include— 
(1)identifying patients of clients experiencing domestic violence, dating violence sexual assault, or stalking; 
(2)assessing the immediate and short-term safety of the patient or client, the impact of the abuse on the health of the patient, and assisting the patient in developing a plan to promote his or her safety; 
(3)examining and treating such patients or clients within the scope of the health professional’s discipline, training, and practice (including providing medical advice regarding the dynamics and nature of domestic violence, dating violence sexual assault, or stalking); 
(4)maintaining complete medical or forensic records that include the documentation of the examination, treatment given, and referrals made, and recording the location and nature of the victim’s injuries, and establishing mechanisms to ensure the privacy and confidentiality of those medical records; 
(5)referring the patient or client to public and private nonprofit entities that provide services for such victims; and 
(6)ensuring that all services are provided in a linguistically and culturally relevant manner. 
(c)Application of provisions 
(1)In generalSections 503, 507, and 508 apply to allotments under subsection (a) to the same extent and in the same manner as such sections apply to allotments under section 502(c). 
(2)Secretarial discretionSections 505 and 506 apply to allotments under subsection (a) to the extent determined by the Secretary to be appropriate. 
(d)Authorization of appropriationsFor the purpose of making allotments under subsection (a), there are authorized to be appropriated $4,000,000 for each of fiscal years 2006 through 2010.. 
(b)Domestic violence, dating violence, sexual assault, and stalking identification and treatment services at community health CentersPart P of title III of the Public Health Service Act (42 U.S.C. 280g et seq.), as amended by section 504, is further amended by adding at the end the following: 
 
399P–1.Domestic violence, dating violence, sexual assault and stalking prevention, identification, and treatment grants 
(a)Grants authorizedThe Secretary is authorized to award grants to eligible entities to improve the identification and treatment of domestic violence, dating violence, sexual assault, or stalking. 
(b)Use of fundsGrants awarded under subsection (a) may be used for activities such as— 
(1)the implementation, dissemination, and evaluation of policies and procedures to guide health care and behavioral health care professionals and other staff responding to domestic violence, dating violence, sexual assault, or stalking; 
(2)the provision of training and follow-up technical assistance to health care professionals and staff to identify domestic violence, dating violence, sexual assault, or stalking, and to appropriately assess, treat, and refer patients who are victims of domestic violence, dating violence, sexual assault, or stalking; and 
(3)the development of on-site access to services to address the safety, medical, mental health, and economic needs of patients either by increasing the capacity of existing health care professionals and staff to address these issues or by contracting with or hiring domestic violence or sexual assault advocates to provide the services, or by developing other models appropriate to the geographic, cultural, and linguistic needs of a site. 
(c)EligibilityTo be eligible for a grant under this section, an entity shall— 
(1)be a federally qualified health center as defined in section 1861(aa)(4) of the Social Security Act (42 U.S.C. 1395x(aa)(4)); and 
(2)prepare and submit to the Secretary an application at such time, in such manner, and accompanied by such information as the Secretary may require. 
(d)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, $4,000,000 for each of fiscal years 2006 through 2010.. 
505.Research on effective interventions in the healthcare settingSubtitle B of the Violence Against Women Act of 1994 (Public Law 103–322; 108 Stat. 1902 et seq.), as amended by the Violence Against Women Act of 2000 (114 Stat. 1491 et seq.), and as amended by this Act, is further amended by adding at the end the following: 
 
11Research on effective interventions to address Violence Against Women 
40297.Research on effective interventions in the health care setting 
(a)PurposeThe Secretary, acting through the Director of the Centers for Disease Control and Prevention and the Director of the Agency for Healthcare Research and Quality, shall award grants and contracts to fund research on effective interventions in the health care setting that prevent domestic violence, dating violence, and sexual assault across the lifespan and that prevent the health effects of such violence and improve the safety and health of individuals who are currently being victimized. 
(b)Use of fundsResearch conducted with amounts received under a grant or contract under this section shall include the following: 
(1)With respect to the authority of the Centers for Disease Control and Prevention— 
(A)research on the effects of domestic violence, dating violence, sexual assault, and childhood exposure to domestic, dating, or sexual violence, on health behaviors, health conditions, and the health status of individuals, families, and populations; and 
(B)research and testing of best messages and strategies to mobilize public action concerning the prevention of domestic, dating, or sexual violence; and 
(2)With respect to the authority of the Agency for Healthcare Research and Quality— 
(A)~research on the impact on the health care system, health care utilization, health care costs, and health status of domestic and dating violence and childhood exposure to domestic and dating violence; and 
(B)research on effective interventions within primary care and emergency health care settings and with health care settings that include clinical partnerships within community domestic violence providers for adults and children exposed to domestic or dating violence. 
(c)Authorization of appropriationsThere is authorized to be appropriated to carry out this section, $5,000,000 for each of fiscal years 2006 through 2010.. 
VIHousing Opportunities and Safety for Battered Women and Children 
601.Addressing the housing needs of victims of domestic violence, dating violence, sexual assault, and stalkingThe Violence Against Women Act of 1994 (42 U.S.C. 13701 et seq.) is amended by adding at the end the following: 
 
OAddressing the Housing Needs of Victims of Domestic Violence, Dating Violence, Sexual Assault, and Stalking 
41501.PurposeThe purpose of this subtitle is to reduce domestic violence, dating violence, sexual assault, and stalking, and to prevent homelessness by— 
(1)protecting the safety of victims of domestic violence, dating violence, sexual assault, and stalking who reside in homeless shelters, public housing, assisted housing, Indian housing, or other emergency, transitional, permanent, or affordable housing, and ensuring that such victims have meaningful access to the criminal justice system without jeopardizing such housing;  
(2)creating long-term housing solutions that develop communities and provide sustainable living solutions for victims of domestic violence, dating violence, sexual assault, and stalking;  
(3)building collaborations between and victim service providers, homeless service providers, housing providers, and housing agencies to provide appropriate services, interventions, and training to address the housing needs of victims of domestic violence, dating violence, sexual assault and stalking; and  
(4)enabling public and assisted housing agencies, Indian housing authorities, private landlords, property management companies, and other housing providers and agencies to respond appropriately to domestic violence, dating violence, sexual assault, and stalking, while maintaining a safe environment for all housing residents. 
41502.DefinitionsFor purposes of this subtitle— 
(1)the term assisted housing means housing assisted— 
(A)under section 221(d)(3), section 221(d)(4), or section 236 of the National Housing Act (12 U.S.C. 1715l(d)(3), (d)(4), or 1715z–1); 
(B)under section 101 of the Housing and Urban Development Act of 1965 (12 U.S.C. 1701s); or 
(C)under section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f); 
(2)the term continuum of care means a community plan developed to organize and deliver housing and services to meet the specific needs of people who are homeless as they move to stable housing and achieve maximum self-sufficiency; 
(3)the term Indian housing means housing assistance described in the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4101 et seq.); 
(4)the term low-income housing assistance voucher means housing assistance described in section 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f); 
(5)the term public housing means housing described in section 3(b)(1) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)(1)); 
(6)the term public housing agency means an agency described in section 3(b)(6) of the United States Housing Act of 1937 (42 U.S.C. 1437a(b)(6)); and 
(7)the term homeless service provider means a nonprofit, nongovernmental homeless service provider, such as a homeless shelter, a homeless service or advocacy program, a tribal organization serving homeless individuals, or coalition or other nonprofit, nongovernmental organization carrying out a community-based homeless or housing program that has a documented history of effective work concerning homelessness.  
41503.Collaborative grants to develop long-term housing for victims 
(a)Grants authorized 
(1)In generalThe Secretary of Health and Human Services, acting through the Administration on Children, Youth and Families (ACYF), and in consultation with the Secretary of Housing and Urban Development, shall award grants and contracts for a period of not less than 3 years to eligible entities to develop long-term housing options for adult and minor victims of domestic violence, dating violence, sexual assault, and stalking who are currently homeless or at risk for becoming homeless. 
(2)AmountThe Secretary of Health and Human Services shall award— 
(A)grants for projects that do not include the cost of construction in amounts— 
(i)not less than $50,000 per year; and 
(ii)not more than $350,000 per year; and 
(B)grants for projects that do include the cost of construction in amounts— 
(i)not less than $150,000 per year; and 
(ii)not more than $1,000,000 per year. 
(b)Eligible entitiesTo be eligible to receive a grant under this section, an entity shall demonstrate that it is a coalition or partnership, applying jointly, that— 
(1)shall include a domestic violence service provider; 
(2)shall include— 
(A)a homeless service provider; 
(B)a nonprofit, nongovernmental community housing development organization or a Department of Agriculture rural housing service program; or 
(C)in the absence of a homeless service provider on tribal lands or nonprofit, nongovernmental community housing development organization on tribal lands, an Indian housing authority or Tribal housing consortium; 
(3)may include a dating violence, sexual assault, or stalking victim service provider; 
(4)may include housing developers, housing corporations, State housing finance agencies, other housing agencies, and associations representing landlords; 
(5)may include a public housing agency or Indian housing authority; 
(6)may include tenant organizations in public or Indian housing, as well as nonprofit, nongovernmental tenant organizations; 
(7)may include other nonprofit, nongovernmental organizations participating in the Department of Housing and Urban Development’s Continuum of Care process; 
(8)may include a State, tribal, territorial, or local government or government agency; and 
(9)may include any other such agencies or nonprofit, nongovernmental organizations, including religious and community based organizations, with the capacity to provide effective help to adult and minor victims of domestic violence, dating violence, sexual assault, or stalking. 
(c)Application 
(1)In generalEach eligible entity seeking a grant under this section shall submit an application to the Secretary of Health and Human Services at such time, in such manner, and containing such information as the Secretary of Health and Human Services may require. 
(2)ContentsEach application shall describe how long-term housing options and other activities, services, and programs for which assistance under this section is sought will help deconcentrate poverty and how they will be developed and implemented with the input of current or former homeless victims of domestic violence, dating violence, sexual assault, or stalking. 
(d)Use of fundsGrants and contracts awarded to eligible entities pursuant to subsection (a) shall be used to design or replicate and implement new activities, services, and programs to develop long-term housing options for adult and minor victims of domestic violence, dating violence, sexual assault, or stalking, and their dependents, who are currently homeless or at risk of becoming homeless. Such activities, services, or programs— 
(1)shall participate in the Department of Housing and Urban Development’s Continuum of Care process, unless such a process does not exist in the community to be served; 
(2)shall develop sustainable long-term housing in the community by— 
(A)coordinating efforts and resources among the various groups and organizations comprised in the entity to access existing private and public funding; 
(B)placing individuals and families in long-term housing; and 
(C)providing services to help individuals or families find and maintain long-term housing, including financial and support assistance; 
(3)may provide capital costs for the purchase, preconstruction, construction, renovation, repair, or conversion of affordable housing units; 
(4)may use funds for the continuing operation, upkeep, maintenance, and use of housing described in paragraph (3); and 
(5)may provide to the community information about housing and housing programs, and the process to locate and obtain long-term housing. 
(e)Underserved populations and prioritiesIn awarding grants under this section, the Secretary of Health and Human Services, acting through the ACYF, shall— 
(1)give priority to culturally specific services; 
(2)give priority to applications from entities that include a sexual assault service provider as described in subsection (b)(3); 
(3)award a minimum of 15 percent of the funds appropriated under this section in any fiscal year to tribal organizations; and 
(4)ensure that at least 2 of the grants awarded under paragraph (3) must fund projects that include construction. 
(f)ReportsEvery 18 months, each entity shall, in cooperation and coordination with all members of the entity, submit a report to the Secretary of Health and Human Services. 
(g)DefinitionsFor purposes of this section— 
(1)the term long-term housing means housing that is sustainable, affordable, and safe for the foreseeable future and is— 
(A)rented or owned by the individual; 
(B)subsidized by a voucher or other program which is not time-limited and is available for as long as the individual meets the eligibility requirements for the voucher or program; or 
(C)provided directly by a program, agency, or organization and is not time-limited and is available for as long as the individual meets the eligibility requirements for the program, agency, or organization; and 
(2)the term affordable housing means housing that complies with the conditions set forth in section 215 of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12745). 
(h)Evaluation, monitoring, Administration, and technical assistanceFor purposes of this section— 
(1)up to 3 percent of the funds appropriated under subsection (i) for each fiscal year may be used by the Secretary of Health and Human Services for evaluation, monitoring, and administration costs under this section; and 
(2)up to 8 percent of the funds appropriated under subsection (i) for each fiscal year may be used to provide technical assistance to grantees under this section. 
(i)Authorization of appropriationsThere are authorized to be appropriated $10,000,000 for each of fiscal years 2006 through 2010 to carry out the provisions of this section. 
41504.Grants to combat domestic violence, dating violence, sexual assualt, and stalking in public and assisted housing 
(a)PurposeIt is the purpose of this section to assist eligible grantees in responding appropriately to domestic violence, dating violence, sexual assault, and stalking so that the status of being a victim of such a crime is not a reason for the denial or loss of housing. Such assistance shall be accomplished through— 
(1)development and implementation of appropriate housing policies and practices; 
(2)enhancement of collaboration with victim service providers and tenant organizations; and 
(3)reduction of the number of victims of such crimes who are evicted or denied housing because of crimes and lease violations committed or directly caused by the perpetrators of such crimes. 
(b)Grants authorized 
(1)In generalThe Attorney General, acting through the Director of the Violence Against Women Office of the Department of Justice (Director), and in consultation with the Secretary of Housing and Urban Development (Secretary), and the Secretary of Health and Human Services, acting through the Administration for Children, Youth and Families (ACYF), shall award grants and contracts for not less than 3 years to eligible grantees to promote the full and equal access to and use of housing by adult and minor victims of domestic violence, dating violence, sexual assault, and stalking. 
(2)AmountsNot less than 15 percent of the funds appropriated to carry out this section shall be available for grants to Indian housing authorities. 
(3)Award basisThe Attorney General shall award grants and contracts under this section on a competitive basis. 
(4)LimitationAppropriated funds may be used only for the purposes described in subsections (f) and (i). 
(c)Eligible grantees 
(1)In generalEligible grantees are— 
(A)public housing agencies; 
(B)principally managed public housing resident management corporations, as determined by the Secretary; 
(C)public housing projects owned by public housing agencies; 
(D)agencies and authorities receiving assistance under the Native American Housing Assistance and Self-Determination Act of 1996 (25 U.S.C. 4101 et seq.); and 
(E)private, for-profit, and nonprofit owners or managers of assisted housing. 
(2)Submission required for all granteesTo receive assistance under this section, an eligible grantee shall certify that— 
(A)its policies and practices do not prohibit or limit a resident’s right to summon police or other emergency assistance in response to domestic violence, dating violence, sexual assault, or stalking; 
(B)programs and services are developed that give a preference in admission to adult and minor victims of such violence, consistent with local housing needs, and applicable law and the Secretary’s instructions; 
(C)it does not discriminate against any person— 
(i)because that person is or is perceived to be, or has a family or household member who is or is perceived to be, a victim of such violence; or 
(ii)because of the actions or threatened actions of the individual who the victim, as certified in subsection (e), states has committed or threatened to commit acts of such violence against the victim, or against the victim’s family or household member; 
(D)plans are developed that establish meaningful consultation and coordination with local victim service providers, tenant organizations, culturally specific service providers, State domestic violence and sexual assault coalitions, and, where they exist, tribal domestic violence and sexual assault coalitions; and 
(E)its policies and practices will be in compliance with those described in this paragraph within the later of 2 years or a period selected by the Attorney General in consultation with the Secretary and ACYF. 
(d)ApplicationEach eligible entity seeking a grant under this section shall submit an application to the Attorney General at such a time, in such a manner, and containing such information as the Attorney General may require. 
(e)Certification 
(1)In generalA public housing agency, Indian housing authority, or assisted housing provider receiving funds under this section may request that an individual claiming relief under this section certify that the individual is a victim of domestic violence, dating violence, sexual assault, or stalking. The individual shall provide a copy of such certification to the public housing agency, Indian housing authority, or assisted housing provider within a reasonable period of time after the agency or authority requests such certification. 
(2)ContentsAn individual may satisfy the certification requirement of paragraph (1) by— 
(A)providing the public housing agency, Indian housing authority, or assisted housing provider with documentation, signed by an employee, agent, or volunteer of a victim service provider, an attorney, a member of the clergy, a medical professional, or any other professional from whom the victim has sought assistance in addressing domestic violence, dating violence, sexual assault, or stalking or the effects of abuse; or 
(B)producing a Federal, State, tribal, territorial, or local police or court record. 
(3)LimitationNothing in this subsection shall be construed to require any housing agency, assisted housing provider, Indian housing authority, owner, or manager to demand that an individual produce official documentation or physical proof of the individual’s status as a victim of domestic violence, dating violence, sexual assault, or stalking, in order to receive any of the benefits provided in this section. A housing authority may provide benefits to an individual based solely on the individual’s statement or other corroborating evidence. 
(4)Confidentiality 
(A)In generalAll information provided to any housing agency, assisted housing provider, Indian housing authority, owner, or manager pursuant to paragraph (1), including the fact that an individual is a victim of domestic violence, dating violence, sexual assault, or stalking, shall be retained in the strictest confidence by such housing authority, and shall neither be entered into any shared database, nor provided to any related housing agency, assisted housing provider, Indian housing authority, owner, or manager, except to the extent that disclosure is— 
(i)requested or consented to by the individual in writing; or 
(ii)otherwise required by applicable law. 
(B)NotificationAn individual shall be notified of the limits of such confidentiality and informed in advance about circumstances in which the housing agency, assisted housing provider, Indian housing authority, owner, or manager will be compelled to disclose the individual’s information. 
(f)Use of fundsGrants and contracts awarded pursuant to subsection (a) shall provide to eligible entities personnel, training, and technical assistance to develop and implement policies, practices, and procedures, making physical improvements or changes, and developing or enhancing collaborations for the purposes of— 
(1)enabling victims of domestic violence, dating violence, sexual assault, and stalking with otherwise disqualifying rental, credit, or criminal histories to be eligible to obtain housing or housing assistance, if such victims would otherwise qualify for housing or housing assistance and can provide documented evidence information that demonstrates the causal connection between such violence or abuse and the victims’ negative histories; 
(2)permitting applicants for housing or housing assistance to provide incomplete rental and employment histories, otherwise required as a condition of admission or assistance, if the victim believes that providing such rental and employment history would endanger the victim’s or the victim’s children safety; 
(3)protecting victims’ confidentiality, including protection of victims’ personally identifying information, address, or rental history; 
(4)assisting victims who need to leave a public housing, Indian housing, or assisted housing unit quickly to protect their safety, including those who are seeking transfer to a new public housing unit, Indian housing or assisted housing unit, whether in the same or a different neighborhood or jurisdiction; 
(5)enabling the public housing agency, Indian housing authority, or assisted housing provider, or the victim to remove consistent with applicable State law the perpetrator of domestic violence, dating violence, sexual assault, or stalking without evicting, removing, or otherwise penalizing the victim; 
(6)enabling the public housing agency, Indian housing authority, or assisted housing provider to comply with court orders, including civil protection orders issued to protect the victim, when notified and issued to address the distribution or possession of property among the household members in cases where a family breaks up; 
(7)developing and implementing more effective security policies, protocols, and services; 
(8)allotting not more than 15 percent of funds awarded under the grant to make physical improvements or changes; 
(9)training all personnel to more effectively identify and respond to victims of domestic violence, dating violence, sexual assault, and stalking; and 
(10)effectively providing notice to applicants and residents of the above housing policies, practices, and procedures. 
(g)ReportsEach eligible entity receiving funds under this section shall submit a report to the Attorney General evaluating the effectiveness of the activities, services, and programs developed with the funds provided under this section and containing such additional information as the Attorney General may prescribe. 
(h)Authorization of appropriationsThere are authorized to be appropriated $10,000,000 for each of fiscal years 2006 through 2010 to carry out the provisions of this section. 
(i)Technical assistanceUp to 12 percent of the amount appropriated under subsection (h) for each fiscal year shall be used by the Attorney General for technical assistance costs under this section. Technical assistance may be provided to entities that have not received a grant under this section but are described as eligible in subsection (c).. 
602.Transitional housing assistance grants for victims of domestic violence, dating violence, sexual assault, or stalking 
(a)In generalSection 40299 of the Violence Against Women Act of 1994 (42 U.S.C. 13975) is amended— 
(1)in subsection (a)— 
(A)by inserting the Department of Housing and Urban Development, and the Department of Health and Human Services, after Department of Justice,; 
(B)by striking Indian tribes and inserting tribal organizations; 
(C)by inserting , including domestic violence victim service providers, domestic violence coalitions, other nonprofit, nongovernmental organizations, or community-based and culturally specific organizations, that have a documented history of effective work concerning domestic violence, dating violence, sexual assault, or stalking after other organizations; and 
(D)in paragraph (1), by inserting , dating violence, sexual assault, or stalking after domestic violence; 
(2)in subsection (b)— 
(A)by redesignating paragraphs (1) and (2) as paragraphs (2) and (3), respectively; 
(B)in paragraph (3), as redesignated, by inserting , dating violence, sexual assault, or stalking after violence; 
(C)by inserting before paragraph (2), as redesignated, the following: 
 
(1)transitional housing, or acquire land or buildings, or rehabilitate or construct buildings for the purpose of providing transitional housing to persons described in subsection (a), including funding for— 
(A)the predevelopment cost and capital expenses involved in the development of transitional housing; and 
(B)the operating expenses of newly developed or existing transitional housing.;  
(D)in paragraph (3)(B) as redesignated, by inserting Participation in the support services shall be voluntary. Receipt of the benefits of the housing assistance described in paragraph (2) shall not be conditioned upon the participation of the minors, adults, or their dependents in any or all of the support services offered them. after assistance.; and 
(E)by adding at the end the following new paragraph: 
 
(4)Amounts to supplement other Federal fundsAmounts made available under this section shall be used to supplement and not supplant other Federal and non-Federal funds expended to further the purpose of this section.; 
(3)in paragraph (1) of subsection (c), by striking 18 months and inserting 24 months; 
(4)in subsection (d)(2)— 
(A)by striking and at the end of subparagraph (A); 
(B)by redesignating subparagraph (B) as subparagraph (D); and 
(C)by inserting after subparagraph (A) the following new subparagraphs: 
 
(B)describe how the input of current or former homeless victims of domestic violence, dating violence, sexual assault, or stalking will be used to develop and implement the programs, services, and other activities described in subsection (b); 
(C)provide assurances that any supportive services offered to participants in programs developed under subsection (b)(3) are voluntary and that refusal to receive such services shall not be grounds for termination from the program or eviction from the victim’s housing; and; 
(5)in subsection (e)(2)— 
(A)in subparagraph (A), by inserting purpose and before amount; 
(B)in clause (ii) of subparagraph (C), by striking and; 
(C)in subparagraph (D), by striking the period and inserting ; and; and 
(D)by adding at the end the following new subparagraph: 
 
(E)the client population served and the number of individuals requesting services that the transitional housing program is unable to serve as a result of a lack of resources.; and 
(6)in subsection (g)— 
(A)in paragraph (1), by striking $30,000,000 and inserting $40,000,000; 
(B)in paragraph (1), by striking 2004 and inserting 2006; 
(C)in paragraph (1), by striking 2008. and inserting 2010. Funds authorized to be appropriated under this subsection shall remain available until expended.; 
(D)in paragraph (2), by striking not more than 3 percent and inserting up to 5 percent; 
(E)in paragraph (2), by inserting evaluation, monitoring, technical assistance, before salaries; and 
(F)in paragraph (3), by adding at the end the following new subparagraphs: 
 
(C)Underserved populations 
(i)A minimum of 10 percent of the total amount appropriated in any fiscal year shall be allocated to tribal organizations serving adult and minor victims of domestic violence, dating violence, sexual assault, or stalking and their dependents. 
(ii)Priority shall be given to projects developed under subsection (b) that primarily serve racial and ethnic and other underserved populations.. 
603.Public and Indian housing authority plans reporting requirementSection 5A of the United States Housing Act of 1937 (42 U.S.C. 1437c–1) is amended— 
(1)in subsection (a)— 
(A)in paragraph (1), by striking paragraph (2) and inserting paragraph (3); 
(B)by redesignating paragraph (2) as paragraph (3); and 
(C)by inserting after paragraph (1) the following: 
 
(2)Statement of goalsThe 5-year plan shall include a statement by any public housing agency or Indian housing authority of the goals, objectives, policies, or programs that will enable the housing authority to serve the needs of minor and adult victims of domestic violence, dating violence, sexual assault, or stalking.; 
(2)in subsection (d), by redesignating paragraphs (13), (14), (15), (16), (17), and (18), as paragraphs (14), (15), (16), (17), (18), and (19), respectively; and 
(3)by inserting after paragraph (12) the following: 
 
(13)Domestic violence, dating violence, sexual assault, or stalking programsA description of— 
(A)any activities, services, or programs provided or offered by an agency, either directly or in partnership with other service providers, to minor or adult victims of domestic violence, dating violence, sexual assault, or stalking; 
(B)any activities, services, or programs provided or offered by a public housing agency or Indian housing authority that helps minor and adult victims of domestic violence, dating violence, sexual assault, or stalking, to obtain or maintain housing; and 
(C)any activities, services, or programs provided or offered by a public housing agency or Indian housing authority to prevent domestic violence, dating violence, sexual assault, and stalking, or to enhance victim safety in assisted families.. 
604.Housing strategiesSection 105(b)(1) of the Cranston-Gonzalez National Affordable Housing Act (42 U.S.C. 12705(b)(1)) is amended by inserting after immunodeficiency syndrome, the following: victims of domestic violence, dating violence, sexual assault, and stalking. 
605.Amendment to the Mckinney-Vento Homeless Assistance ActSection 423 of the Stewart B. McKinney Homeless Assistance Act (42 U.S.C. 11383) is amended— 
(1)by adding at the end of subsection (a) the following: 
 
(8)Confidentiality 
(A)In generalIn the course of awarding grants or implementing programs under this subsection, the Secretary shall instruct any recipient or subgrantee shall make reasonable efforts not to disclose to any person, agency, or entity any personally identifying information about any client where the Secretary, recipient, or subgrantee believes based upon reasonable evidence that the client is either a minor or an adult victim of domestic violence, dating violence, sexual assault, or stalking, or is the parent or guardian of a minor victim of domestic violence, dating violence, sexual assault, or stalking. The Secretary shall not require or ask a recipient or subgrantee of any other Federal or State program to disclose personally identifying information about any clients where the persons, agencies, or entities implementing those programs believe based upon reasonable evidence that those clients either are minor or adult victims of domestic violence, dating violence, sexual assault, or stalking or are the parents or guardians of minor victims of domestic violence, dating violence, sexual assault, or stalking. The Secretary shall instruct any recipient or subgrantee under this subsection or any recipient or subgrantee of any other Federal or State program participating in the Homeless Management Information System that personally identifying information about any client may only be disclosed if the program seeking to disclose such information has obtained informed, reasonably time-limited, written consent from the client to whom the information relates. The Secretary may require or ask any recipient or subgrantee to share nonpersonally identifying data in the aggregate regarding services to clients and nonpersonally identifying demographic information in order to comply with the data collection requirements of the Homeless Management Information System. 
(B)DefinitionAs used in this paragraph, the term personally identifying information means individually identifying information from or about an individual including— 
(i)first and last name; 
(ii)a home or other physical address, including street name and name of city or town; 
(iii)an email address or other online contact information, such as an instant messaging user identifier or a screen name that reveals an individual’s email address; 
(iv)a telephone number; 
(v)a social security number; 
(vi)an Internet Protocol (IP) address or host name that identifies an individual; 
(vii)a persistent identifier, such as a customer number held in a cookie or processor serial number, that is combined with other available data that identifies an individual; and 
(viii)any other information, including, but not limited to, grade point average, date of birth, academic or occupational interests, athletic or extracurricular interests, racial or ethnic background, or religious affiliation, that, in combination with any of the above, would serve to identify any individual.. 
606.Amendments to the low income housing assistance voucher programSection 8 of the United States Housing Act of 1937 (42 U.S.C. 1437f) is amended— 
(1)in subsection (d)— 
(A)in paragraph (1)(B)(ii), by inserting after other good cause the following: , and that an incident or incidents of actual or threatened domestic violence, dating violence, sexual assault, or stalking will not be construed as a serious or repeated violation of the lease by the victim or threatened victim of that violence and will not be good cause for terminating a lease held by the victim of such violence; and 
(B)in paragraph (1)(B)(iii), by inserting after termination of tenancy the following: , except that (I) criminal activity directly relating to domestic violence, dating violence, sexual assault, or stalking, engaged in by a member of a tenant’s household or any guest or other person under the tenant’s control shall not be cause for termination of the tenancy, if the tenant or a minor child of the tenant is a victim of domestic violence, dating violence, sexual assault, or stalking and, as a result, could not control or prevent the criminal activity; (II) nothing in subclause (I) may be construed to limit the authority of an owner or manager, consistent with applicable State law, to evict or the public housing agency or assisted housing provider to terminate voucher assistance to individuals who engage in criminal acts of physical violence against family members or others; and (III) nothing in subclause (I) may be construed to limit the authority of an owner or manager, consistent with applicable State law, to evict or the public housing agency or assisted housing provider to terminate voucher assistance to any tenant if the owner, manager, public housing agency, or assisted housing provider can demonstrate an acctual and imminent threat to the larger community if that tenant is not evicted or terminated from assistance; 
(2)in subsection (f)— 
(A)in paragraph (6) by striking and; 
(B)in paragraph (7) by striking the period at the end and inserting a semicolon; 
(C)by adding at the end the following new paragraphs: 
 
(8)the term domestic violence has the same meaning given the term in section 2003 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796gg–2); 
(9)the term dating violence has the same meaning given the term in section 2003 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796gg–2); and 
(10)the term sexual assault has the same meaning given the term in section 2003 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796gg–2).; 
(3)in subsection (o)— 
(A)by inserting at the end of paragraph (6)(B), the following new sentence: That an applicant is or is perceived to be, or has been or has been perceived to be, a victim of domestic violence, dating violence, or stalking is not an appropriate basis for denial of program assistance by a public housing authority.; 
(B)in paragraph (7)(C), by inserting after other good cause the following: , and that an incident or incidents of actual or threatened domestic violence, dating violence, sexual assault, or stalking will not be construed as a serious or repeated violation of the lease by the victim or threatened victim of that violence and will not be good cause for terminating a lease held by the victim of such violence; and 
(C)in paragraph (7)(D), by inserting after termination of tenancy the following: ; except that (i) criminal activity relating to domestic violence, dating violence, sexual assault, or stalking, engaged in by a member of a tenant’s household or any guest or other person under the tenant’s control shall not be cause for termination of the tenancy, if the tenant or immediate member of the tenant’s family is a victim of domestic violence, dating violence, sexual assault, or stalking and, as a result, could not control or prevent the criminal activity; (ii) nothing in clause (i) may be construed to limit the authority of an owner or manager, consistent with applicable State law, to evict or the public housing agency or assisted housing provider to terminate voucher assistance to individuals who engage in criminal acts of physical violence against family members or others; and (iii) nothing in clause (i) may be construed to limit the authority of an owner or manager, consistent with applicable State law, to evict or the public housing agency or assisted housing provider to terminate voucher assistance to any tenant if the owner, manager, public housing agency, or assisted housing provider can demonstrate an accutal and imminent threat to the larger community if that tenant is not evicted or terminated from assistance; 
(4)in subsection (r)(5) by inserting after violation of a lease the following: , except that a family may receive a voucher from a public housing agency and move to another jurisdiction under the tenant-based assistance program if the family has moved out of the assisted dwelling unit in order to protect the health or safety of an individual who is or has been the victim of domestic violence, dating violence, sexual assault, or stalking and who reasonably believed he or she was imminently threatened by harm from further violence if he or she remained in the assisted dwelling unit; and 
(5)by adding at the end the following new subsection: 
 
(ee)Certification and confidentiality 
(1)Certification 
(A)In generalAn owner, manager, public housing agency, or assisted housing provider responding to subsections (d)(1)(B(ii), (d)(1)(B)(iii), (o)(7)(C), (o)(7)(D), and (r)(5) may request that an individual certify that the individual is a victim of domestic violence, dating violence, sexual assault, or stalking, and that the incident or incidents in question are bona fide incidents of such actual or threatened abuse and meet the requirements set forth in the aforementioned paragraphs. The individual shall provide a copy of such certification within a reasonable period of time after an owner, manager, public housing agency, or assisted housing provider requests such certification. 
(B)ContentsAn individual may satisfy the certification requirement of subparagraph (A) by— 
(i)providing the requesting owner, manager, public housing agency, or assisted housing provider with documentation signed by an employee, agent, or volunteer of a victim service provider, an attorney, a member of the clergy, a medical professional, or any other professional, from whom the victim has sought assistance in addressing domestic violence, dating violence, sexual assault, or stalking or the effects of the abuse; or 
(ii)producing a Federal, State, tribal, territorial, or local police or court record. 
(C)LimitationAt their discretion, the owner, manager, public housing agency, or assisted housing provider may provide benefits to an individual based solely on the individual’s statement or other corroborating evidence but is not mandated to do so. 
(2)Confidentiality 
(A)In generalAll information provided to an owner, manager, public housing agency, or assisted housing provider pursuant to paragraph (1), including the fact that an individual is a victim of domestic violence, dating violence, sexual assault, or stalking, shall be retained in the strictest confidence by such owner, manager, public housing agency, or assisted housing provider, and shall neither be entered into any shared database, nor provided to any related entity, except to the extent that disclosure is— 
(i)requested or consented to by the individual in writing; or 
(ii)otherwise required by applicable law. 
(B)NotificationAn individual must be notified of the limits of such confidentiality and informed in advance about circumstances in which the person or entity will be compelled to disclose the individual’s information.. 
607.Amendments to the public housing programSection 6 of the United States Housing Act of 1937 (42 U.S.C. 1437d) is amended— 
(1)in subsection (c), by redesignating paragraph (3) and (4), as paragraphs (4) and (5), respectively; 
(2)by inserting after paragraph (2) the following: 
 
(3)the public housing agency shall not deny admission to the project to any applicant on the basis that the applicant is or is perceived to be, or has been or has been perceived to be, a victim of domestic violence, dating violence, or stalking; 
(3)in subsection (l)(5), by inserting after other good cause the following: , and that an incident or incidents of actual or threatened domestic violence, dating violence, sexual assault, or stalking will not be construed as a serious or repeated violation of the lease by the victim or threatened victim of that violence and will not be good cause for terminating a lease held by the victim of such violence; 
(4)in subsection (l)(6), by inserting after termination of tenancy the following: ; except that (A) criminal activity directly relating to domestic violence, dating violence, sexual assault, or stalking, engaged in by a member of a tenant’s household or any guest or other person under the tenant’s control shall not be cause for termination of the tenancy, if the tenant or immediate member of the tenant’s family is a victim of domestic violence, dating violence, sexual assault, or stalking and, as a result could not control or prevent the criminal activity; (B) nothing in subparagraph (A) may be construed to limit the authority of a public housing agency, consistent with applicable State laws, to evict or the public housing agency or assisted housing provider to terminate voucher assistance to individuals who engage in criminal acts of physical violence against family members or others; “; and (C) nothing in subparagraph (A) may be construed to limit the authority of a public housing agency, consistent with applicable State law, to terminate the tenancy of any tenant if the public housing agency can demonstrate an actual and imminent threat to the larger community if that tenant’s tenancy is not terminated; and 
(5)by inserting at the end of subsection (t) the following new subsection: 
 
(u)Certification and confidentiality 
(1)Certification 
(A)In generalA public housing agency responding to subsection (l) (5) and (6) may request that an individual certify that the individual is a victim of domestic violence, dating violence, sexual assault, or stalking, and that the incident or incidents in question are bona fide incidents of such actual or threatened abuse and meet the requirements set forth in the aforementioned paragraphs. The individual shall provide a copy of such certification within a reasonable period of time after the public housing agency requests such certification. 
(B)ContentsAn individual may satisfy the certification requirement of subparagraph (A) by— 
(i)providing the requesting public housing agency with documentation signed by an employee, agent, or volunteer of a victim service provider, an attorney, a member of the clergy, a medical professional, or any other professional, from whom the victim has sought assistance in addressing domestic violence, dating violence, sexual assault, or stalking or the effects of the abuse; or 
(ii)producing a Federal, State, tribal, territorial, or local police or court record. 
(C)LimitationAt the public housing agency’s discretion, a public housing agency may provide benefits to an individual based solely on the individual’s statement or other corroborating evidence but is not mandated to do so. 
(2)Confidentiality 
(A)In generalAll information provided to any public housing agency pursuant to paragraph (1), including the fact that an individual is a victim of domestic violence, dating violence, sexual assault, or stalking, shall be retained in the strictest confidence by such public housing agency, and shall neither be entered into any shared database, nor provided to any related entity, except to the extent that disclosure is— 
(i)requested or consented to by the individual in writing; or 
(ii)otherwise required by applicable law. 
(B)NotificationAn individual must be notified of the limits of such confidentiality and informed in advance about circumstances in which the person or entity will be compelled to disclose the individual’s information. 
(3)DefinitionsFor purposes of this subsection and subsection (l) (5) and (6)— 
(A)the term domestic violence has the same meaning given the term in section 2003 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796gg–2); 
(B)the term dating violence has the same meaning given the term in section 2003 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796gg–2);  
(C)the term stalking means engaging in a course of conduct directed at a specific person that would cause a reasonable person to— 
(i)fear for his or her safety or the safety of others; or 
(ii)suffer significant emotional distress; and 
(D)the term sexual assault has the same meaning given the term in section 2003 of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796gg–2)..  
VIIProviding Economic Security for Victims of Violence 
701.Emergency leave 
(a)In generalThe Violence Against Women Act of 1994 (Public Law 103–322; 108 Stat. 1902) is amended by adding after subtitle M the following: 
 
QAssistance for Individuals Experiencing Domestic or Sexual Violence 
1Emergency leave 
41701.PurposesThe purposes of this chapter are, pursuant to the affirmative power of Congress to enact legislation under the portions of section 8 of article I of the Constitution relating to providing for the general welfare and to regulation of commerce among the several States, and under section 5 of the 14th amendment to the Constitution— 
(1)to promote the national interest in reducing domestic or sexual violence by enabling victims of domestic or sexual violence to maintain the financial independence necessary to leave abusive situations, achieve safety, and minimize the physical and emotional injuries from domestic or sexual violence, and to reduce the devastating economic consequences of domestic or sexual violence to employers and employees; 
(2)to promote the national interest in ensuring that victims of domestic or sexual violence can recover from and cope with the effects of such violence, and participate in criminal and civil justice processes, without fear of adverse economic consequences; and 
(3)to reduce the negative impact on interstate commerce produced by dislocations of employees and harmful effects on productivity, employment, health care costs, and employer costs, caused by domestic or sexual violence, including related intentional efforts to frustrate women’s ability to participate in employment and interstate commerce.  
41702.Entitlement to emergency leave for addressing domestic or sexual violence 
(a)Leave requirement 
(1)BasisAn employee who is a victim of domestic or sexual violence may use accrued or existing leave from work to address domestic or sexual violence, by— 
(A)seeking medical attention for, or recovering from, physical or psychological injuries caused by domestic or sexual violence to the employee or the employee’s family or household member; 
(B)obtaining services from a victim service provider for the employee or the employee’s family or household member; 
(C)obtaining psychological or other counseling for the employee or the employee’s family or household member; 
(D)participating in safety planning, temporarily or permanently relocating, or taking other actions to increase the safety of the employee or the employee’s family or household member from future domestic or sexual violence or ensure economic security; or 
(E)seeking legal or law enforcement assistance or remedies to ensure the health and safety of the employee or the employee’s family or household member, including preparing for or participating in any civil or criminal legal proceeding related to or derived from domestic or sexual violence. 
(2)PeriodAn employee may take not more than 15 days of leave, as described in paragraph (1), in any 12-month period. 
(3)ScheduleLeave described in paragraph (1) may be taken intermittently or on a reduced leave schedule. 
(b)NoticeThe employee shall provide the employer with reasonable notice of the employee’s intention to take the leave, unless providing such notice is not practicable because of injury. 
(c)Certification 
(1)In generalThe employer may require the employee to provide certification to the employer, within a reasonable period after the employer requires the certification, that— 
(A)the employee or the employee’s family or household member is a victim of domestic or sexual violence; and 
(B)the leave is for 1 of the purposes described in subsection (a)(1). 
(2)ContentsAn employee may satisfy the certification requirement of paragraph (1) by providing to the employer— 
(A)a sworn statement of the employee; 
(B)documentation from an employee, agent, or volunteer of a victim service provider, an attorney, a member of the clergy, or a medical or other professional, from whom the employee or the employee’s family or household member has sought assistance in addressing domestic or sexual violence and the effects of the violence; 
(C)a police or court record; or 
(D)other corroborating evidence. 
(d)ConfidentialityAll information provided to the employer pursuant to subsection (b) or (c), and the fact that the employee has requested or obtained leave pursuant to this section, shall be retained in the strictest confidence by the employer, except to the extent that disclosure is— 
(1)requested or consented to by the employee in writing; or 
(2)otherwise required by applicable Federal or State law. 
(e)Employment and benefits 
(1)Restoration to position 
(A)In generalExcept as provided in paragraph (2), any employee who takes leave under this section for the intended purpose of the leave shall be entitled, on return from such leave— 
(i)to be restored by the employer to the position of employment held by the employee when the leave commenced; or 
(ii)to be restored to an equivalent position with equivalent employment benefits, pay, and other terms and conditions of employment. 
(B)Loss of benefitsThe taking of leave under this section shall not result in the loss of any employment benefit accrued prior to the date on which the leave commenced. 
(C)LimitationsNothing in this subsection shall be construed to entitle any restored employee to— 
(i)the accrual of any seniority or employment benefits during any period of leave; or 
(ii)any right, benefit, or position of employment other than any right, benefit, or position to which the employee would have been entitled had the employee not taken the leave. 
(D)ConstructionNothing in this paragraph shall be construed to prohibit an employer from requiring an employee on leave under this section to report periodically to the employer on the status and intention of the employee to return to work. 
(2)Exemption concerning certain highly compensated employees 
(A)Denial of restorationAn employer may deny restoration under paragraph (1) to any employee described in subparagraph (B) if— 
(i)such denial is necessary to prevent substantial and grievous economic injury to the operations of the employer; 
(ii)the employer notifies the employee of the intent of the employer to deny restoration on such basis at the time the employer determines that such injury would occur; and 
(iii)in any case in which the leave has commenced, the employee elects not to return to employment after receiving such notice. 
(B)Affected employeesAn employee referred to in subparagraph (A) is a salaried employee who is among the highest paid 10 percent of the employees employed by the employer within 75 miles of the facility at which the employee is employed. 
(3)Maintenance of health benefits 
(A)CoverageExcept as provided in subparagraph (B), during any period that an employee takes leave under this section, the employer shall maintain coverage under any group health plan (as defined in section 5000(b)(1) of the Internal Revenue Code of 1986) for the duration of such leave at the level and under the conditions coverage would have been provided if the employee had continued in employment continuously for the duration of such leave. 
(B)Failure to return from leaveThe employer may recover the premium that the employer paid for maintaining coverage for the employee under such group health plan during any period of leave under this section if— 
(i)the employee fails to return from leave under this section after the period of leave to which the employee is entitled for the domestic or sexual violence involved has expired; and 
(ii)the employee fails to return to work for a reason other than the continuation or recurrence of domestic or sexual violence, that entitles the employee to leave pursuant to this section. 
(C)Certification 
(i)IssuanceAn employer may require an employee who claims that the employee is unable to return to work because of a reason described in subparagraph (B)(ii) to provide, within a reasonable period after making the claim, certification to the employer that the employee is unable to return to work because of that reason. 
(ii)ContentsAn employee may satisfy the certification requirement of clause (i) by providing to the employer— 
(I)a sworn statement of the employee; 
(II)documentation from an employee, agent, or volunteer of a victim service provider, an attorney, a member of the clergy, or a medical or other professional, from whom the employee or the employee’s family or household member has sought assistance in addressing domestic or sexual violence and the effects of the violence; 
(III)a police or court record; or 
(IV)other corroborating evidence. 
(D)ConfidentialityAll information provided to the employer pursuant to subparagraph (C), and the fact that the employee is not returning to work because of a reason described in subparagraph (B)(ii), shall be retained in the strictest confidence by the employer, except to the extent that disclosure is— 
(i)requested or consented to by the employee in writing; or 
(ii)otherwise required by applicable Federal or State law. 
(f)Prohibited acts 
(1)Interference with rights 
(A)Exercise of rightsIt shall be unlawful for any employer to interfere with, restrain, or deny the exercise of or the attempt to exercise, any right provided under this section. 
(B)Employer discriminationIt shall be unlawful for any employer to discharge or harass any individual, or otherwise discriminate against any individual with respect to compensation, terms, conditions, or privileges of employment of the individual (including retaliation in any form or manner) because the individual— 
(i)exercised any right provided under this section; or 
(ii)opposed any practice made unlawful by this section. 
(2)Interference with proceedings or inquiriesIt shall be unlawful for any person to discharge or in any other manner discriminate (as described in paragraph (1)(B)) against any individual because such individual— 
(A)has filed any charge, or has instituted or caused to be instituted any proceeding, under or related to this section; 
(B)has given, or is about to give, any information in connection with any inquiry or proceeding relating to any right provided under this section; or 
(C)has testified, or is about to testify, in any inquiry or proceeding relating to any right provided under this section. 
(g)Enforcement 
(1)Action by the Secretary 
(A)Administrative actionThe Secretary shall receive, investigate, and attempt to resolve complaints of violations of subsection (f) in the same manner as the Secretary receives, investigates, and attempts to resolve complaints of violations of sections 6 and 7 of the Fair Labor Standards Act of 1938 (29 U.S.C. 206 and 207). 
(B)Civil actionThe Secretary may bring an action in any court of competent jurisdiction to recover the damages described in paragraph (1)(A)(i). 
(C)Sums recoveredAny sums recovered by the Secretary pursuant to subparagraph (B) shall be held in a special deposit account and shall be paid, on order of the Secretary, directly to each individual affected. Any such sums not paid to such an individual because of inability to do so within a period of 3 years shall be deposited into the Treasury of the United States as miscellaneous receipts. 
(2)Limitation 
(A)In generalExcept as provided in subparagraph (B), an action may be brought under this subsection not later than 2 years after the date of the last event constituting the alleged violation for which the action is brought. 
(B)Willful violationIn the case of such action brought for a willful violation of subsection (f), such action may be brought within 3 years after the date of the last event constituting the alleged violation for which such action is brought. 
(C)CommencementIn determining when an action is commenced by the Secretary under this subsection for the purposes of this paragraph, it shall be considered to be commenced on the date when the complaint is filed. 
(3)Action for injunction by SecretaryThe district courts of the United States shall have jurisdiction, for cause shown, in an action brought by the Secretary— 
(A)to restrain violations of subsection (f), including the restraint of any withholding of payment of wages, salary, employment benefits, public assistance, or other compensation, plus interest, found by the court to be due to affected individuals; or 
(B)to award such other equitable relief as may be appropriate, including employment, reinstatement, and promotion. 
(4)Solicitor of LaborThe Solicitor of Labor may appear for and represent the Secretary on any litigation brought under this subsection. 
(5)Employer liability under other lawsNothing in this section shall be construed to limit the liability of an employer to an individual, for harm suffered relating to the individual’s experience of domestic or sexual violence, pursuant to any other Federal or State law, including a law providing for a legal remedy. 
(6)Library of CongressNotwithstanding any other provision of this subsection, in the case of the Library of Congress, the authority of the Secretary under this subsection shall be exercised by the Librarian of Congress. 
(7)Certain public agencies 
(A)AgenciesNotwithstanding any other provision of this subsection, in the case of a public agency that employs individuals as described in subparagraph (A) or (B) of section 3(e)(2) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(e)(2)) (other than an entity of the legislative branch of the Federal Government), subparagraph (B) shall apply. 
(B)AuthorityIn the case described in subparagraph (A), the powers, remedies, and procedures provided in title 5, United States Code, to an employing agency, provided in chapter 12 of that title to the Merit Systems Protection Board, or provided in that title to any person, alleging a violation of chapter 63 of that title, shall be the powers, remedies, and procedures this chapter provides to that agency, that Board, or any person, respectively, alleging a violation of subsection (f) against an employee who is such an individual. 
41703.Emergency benefits 
(a)In generalA State may use funds provided to the State under part A of title IV of the Social Security Act (42 U.S.C. 601 et seq.) to provide nonrecurrent short-term emergency benefits to an individual for any period of leave the individual takes pursuant to section 41703. 
(b)EligibilityIn calculating the eligibility of an individual for such emergency benefits, the State shall count only the cash available or accessible to the individual. 
(c)Timing 
(1)ApplicationsAn individual seeking emergency benefits under subsection (a) from a State shall submit an application to the State. 
(2)BenefitsThe State shall provide benefits to an eligible applicant under paragraph (1) on an expedited basis, and not later than 7 days after the applicant submits an application under paragraph (1). 
41704.Effect on other laws and employment benefits 
(a)More protective laws, agreements, programs, and plansNothing in this chapter shall be construed to supersede any provision of any Federal, State, or local law, collective bargaining agreement, or employment benefits program or plan that provides— 
(1)greater leave benefits for victims of domestic or sexual violence than the rights established under this chapter; or 
(2)leave benefits for a larger population of victims of domestic or sexual violence (as defined in such law, agreement, program, or plan) than the victims of domestic or sexual violence covered under this chapter. 
(b)Less protective laws, agreements, programs, and plansThe rights established for victims of domestic or sexual violence under this chapter shall not be diminished by any State or local law, collective bargaining agreement, or employment benefits program or plan. 
41705.Regulations and notification 
(a)In generalExcept as provided in subsections (b) and (c), the Secretary shall issue regulations to carry out this chapter. The regulations shall include regulations requiring every employer to post and keep posted, in conspicuous places on the premises of the employer where notices to employees are customarily posted, a notice, to be prepared or approved by the Secretary, summarizing the provisions of this chapter and providing information on procedures for filing complaints of violations. The Secretary shall develop such a notice and provide copies of such notice to employers upon request without charge. 
(b)Library of CongressThe Librarian of Congress shall prescribe the regulations described in subsection (a) with respect to employees of the Library of Congress. 
(c)Certain public agenciesThe head of a public agency that employs individuals as described in subparagraph (A) or (B) of section 3(e)(2) of the Fair Labor Standards Act of 1938 (29 U.S.C. 203(e)(2)) (other than an entity of the legislative branch of the Federal Government) shall prescribe the regulations described in subsection (a) with respect to those individuals.. 
(b)Conforming amendments 
(1)Social Security ActSection 404 of the Social Security Act (42 U.S.C. 604) is amended by adding at the end the following: 
 
(l)Authority to provide emergency benefitsA State that receives a grant under section 403 may use the grant to provide nonrecurrent short-term emergency benefits, in accordance with section 41705 of the Violence Against Women Act of 1994, to individuals who take leave pursuant to section 40404 of that Act, without regard to whether the individuals receive assistance under the State program funded under this part.. 
(2)Rehabilitation Act Amendments of 1986Section 1003(a)(1) of the Rehabilitation Act Amendments of 1986 (42 U.S.C. 2000d–7(a)(1)) is amended by inserting chapter 1 of subtitle N of the Violence Against Women Act of 1994, before or the provisions. 
(c)Effective dateThe amendments made by this section take effect 180 days after the date of enactment of this Act.  
VIIIProtection for Immigrant Victims of Violence 
800.Short title; references to VAWA–2000; regulations 
(a)Short titleThis title may be cited as Immigrant Victims of Violence Protection Act of 2005. 
(b)References to VAWA–2000In this title, the term VAWA–2000 means the Violence Against Women Act of 2000 (division B of Public Law 106–386). 
(c)Regulations Not later than 180 days after the date of the enactment of this Act, the Attorney General, the Secretary of Homeland Security, and Secretary of State shall promulgate regulations to implement the provisions contained in the Battered Immigrant Women Protection Act of 2000 (title V of VAWA–2000) and the amendments made by (and the provisions of) this title. 
AVictims of Crime 
801.Conditions applicable to U and T visas 
(a)Duration of U and T visas 
(1)U visasSection 214(p) of such Act (8 U.S.C. 1184(p)) is amended by adding at the end the following new paragraph: 
 
(6)Duration of statusThe authorized period of status of an alien as a nonimmigrant under section 101(a)(15)(U) shall be extended on a year-by-year basis upon certification from a Federal, State or local law enforcement official, prosecutor, judge, or other Federal, State or local authority investigating or prosecuting criminal activity described in section 101(a)(15)(U)(iii) that the alien’s continued presence in the United States is required to assist in the investigation or prosecution of such criminal activity.. 
(2)T visasSection 214(o) of such Act (8 U.S.C. 1184(o)), as redesignated by section 8(a)(3) of the Trafficking Victims Protection Reauthorization Act of 2003 (Public Law 108–193), is amended by adding at the end the following: 
 
(7)The authorized period of status of an alien as a nonimmigrant status under section 101(a)(15)(T) shall be extended on a year-by-year basis upon certification from a Federal, State or local law enforcement official, prosecutor, judge, or other Federal, State or local authority investigating or prosecuting criminal activity relating to human trafficking that the alien’s continued presence in the United States is required to assist in the investigation or prosecution of such criminal activity.. 
(b)Permitting change of nonimmigrant status to U and T nonimmigrant status 
(1)In generalSection 248 of such Act (8 U.S.C. 1258) is amended— 
(A)by striking The Attorney General and inserting (a) The Secretary of Homeland Security; 
(B)by inserting (subject to subsection (b)) after except; and 
(C)by adding at the end the following new subsection: 
 
(b)The limitation based on inadmissibility under section 212(a)(9)(B) and the exceptions specified in numbered paragraphs of subsection (a) shall not apply to a change of nonimmigrant classification to that of a nonimmigrant under subparagraph (T) or (U) of section 101(a)(15), other than from such classification under subparagraph (C) or (D) of such section.. 
(2)Conforming amendmentSection 214(l)(2)(A) of such Act (8 U.S.C. 1184(l)(2)(A)) is amended by striking 248(2) and inserting 248(a)(2).  
(c)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act.  
BVAWA Petitioners 
811.Definition of VAWA petitioner 
(a)In generalSection 101(a) of the Immigration and Nationality Act (8 U.S.C. 1101(a)) is amended by adding at the end the following new paragraph: 
 
(51)The term VAWA petitioner means an alien whose application or petition for classification or relief under any of the following provisions (whether as a principal or as a derivative) has been filed and has not been denied after exhaustion of administrative appeals: 
(A)Clause (iii) or (iv) of section 204(a)(1)(A). 
(B)Clause (ii) or (iii) of section 204(a)(1)(B). 
(C)The first section of Public Law 89–732 (commonly known as the Cuban Adjustment Act) as a child or spouse who has been battered or subjected to extreme cruelty.. 
(b)Conforming amendments 
(1)Section 212(a)(6)(A)(ii)(I) of such Act (8 U.S.C. 1182(a)(6)(A)(ii)(I)) is amended by striking qualifies for immigrant status under subparagraph (A)(iii), (A)(iv), (B)(ii), or (B)(iii) of section 204(a)(1) and inserting is a VAWA petitioner. 
(2)Section 212(a)(9)(C)(ii) of such Act (8 U.S.C. 1182(a)(9)(C)(ii)) is amended by striking to whom the Attorney General has granted classification under clause (iii), (iv), or (v) of section 204(a)(1)(A), or classification under clause (ii), (iii), or (iv) of section 204(a)(1)(B) and inserting is a VAWA petitioner. 
(3)Subsections (h)(1)(C) and (g)(1)(C) of section 212 (8 U.S.C. 1182) is amended by striking qualifies for classification under clause (iii) or (iv) of section 204(a)(1)(A) or classification under clause (ii) or (iii) of section 204(a)(1)(B) and inserting is a VAWA petitioner. 
(4)Section 212(i)(1) of such Act (8 U.S.C. 1182(i)(1)) is amended by striking an alien granted classification under clause (iii) or (iv) of section 201(a)(1)(A) or clause (ii) or (iii) of section 204(a)(1)(B) and inserting a VAWA petitioner.  
(5)Section 237(a)(1)(H)(ii) of such Act (8 U.S.C. 1227(a)(1)(H)(ii)) is amended by striking is an alien who qualifies for classification under clause (iii) or (iv) of section 204(a)(1)(A) or clause (ii) or (iii) of section 204(a)(1)(B) and inserting is a VAWA petitioner. 
(6)Section 240A(b)(4)(B) of such Act (8 U.S.C. 1229b(b)(4)(B)) is amended by striking they were applications filed under section 204(a)(1) (A)(iii), (A)(iv), (B)(ii), or (B)(iii) of such Act and inserting the applicants were VAWA petitioners. 
(7)Section 245(a) of such Act (8 U.S.C. 1255(a)) is amended by striking under subparagraph (A)(iii), (A)(iv), (B)(ii), or (B)(iii) of section 204(a)(1) or and inserting as a VAWA petitioner. 
(8)Section 245(c) of such Act (8 U.S.C. 1255(c)) is amended by striking under subparagraph (A)(iii), (A)(iv), (A)(v), (A)(vi), (B)(ii), (B)(iii), or (B)(iv) of section 204(a)(1) and inserting as a VAWA petitioner. 
(9)For additional conforming amendment to section 240(c)(6)(C)(iv)(I) of the Immigration and Nationality Act, see section 814(a) of this Act. 
812.Self-petitioning for children 
(a)Self-petitioning by children of parent-abusers upon death or other termination of parent-child relationship 
(1)Citizen parentsSection 204(a)(1)(A)(iv) of the Immigration and Nationality Act (8 U.S.C. 1154(a)(1)(A)(iv)) is amended— 
(A)by striking or who and inserting who; and 
(B)by inserting after domestic violence, the following: or who was a child of a United States citizen parent who within the past 2 years (or, if later, two years after the date the child attains 18 years of age) died or otherwise terminated the parent-child relationship,. 
(2)Lawful permanent resident parents 
(A)In generalSection 204(a)(1)(B)(iii) of such Act (8 U.S.C. 1154(a)(1)(B)(iii)) is amended— 
(i)by striking or who and inserting who; and 
(ii)by inserting after domestic violence, the following: or who was a child of a lawful permanent resident resident who within the past 2 years (or, if later, two years after the date the child attains 18 years of age) died or otherwise terminated the parent-child relationship,. 
(B)Conforming treatment of deceased spousesSection 204(a)(1)(B)(ii)(II)(aa)(CC) of such Act (8 U.S.C. 1154(a)(1)(B)(ii)(II)(aa)(CC)) is amended— 
(i)by redesignating subitems (aaa) and (bbb) as subitems (bbb) and (ccc), respectively; and 
(ii)by inserting before subitem (bbb), as so redesignated, the following:  
 
(aaa)whose spouse died within the past 2 years;. 
(3)Effective dates 
(A)In generalSubject to subparagraph (B), the amendment made by paragraphs (1) and (2) shall take effect on the date of the enactment of this Act. 
(B)Transition in case of citizen parents who died before enactmentIn applying the amendments made by paragraphs (1) and (2)(A) in the case of an alien whose citizen parent or lawful permanent resident parent died or whose parent-child relationship with such parent terminated during the period beginning on October 28, 1998, and ending on the date of the enactment of this Act, the following rules apply: 
(i)The reference to within the past 2 years in section 204(a)(1)(A)(iv) or 204(a)(1)(B)(iii), respectively, of the Immigration and Nationality Act in the matter inserted by such paragraph is deemed to be a reference to such period. 
(ii)The petition must be filed under such section within 2 years after the date of the enactment of this Act (or, if later, 2 years after the alien’s 18th birthday). 
(iii)The determination of eligibility for benefits as a child under such section (including under section 204(a)(1)(D) of the Immigration and Nationality Act by reason of a petition authorized under such section) shall be determined as of the date of the death of the citizen parent or lawful permanent resident parent or the termination of the parent-child relationship. 
(b)Protecting victims of child abuse from aging out 
(1)Clarification regarding continuation of immediate relative status for children of citizensSection 204(a)(1)(D)(i)(I) of the Immigration and Nationality Act (8 U.S.C. 1154(a)(1)(D)(i)(I)) is amended— 
(A)by striking clause (iv) of section 204(a)(1)(A) and inserting subparagraph (A)(iv); and 
(B)by striking a petitioner for preference status under paragraph (1), (2), or (3) of section 203(a), whichever paragraph is applicable and inserting to continue to be treated as an immediate relative under section 101(b)(2)(A)(i), or a petitioner for preference status under section 203(a)(3) if subsequently married,. 
(2)Clarification regarding application to children of lawful permanent residentsSection 204(a)(1)(D)(i)(I) of such Act (8 U.S.C. 1154(a)(1)(D)(i)(I)) is amended — 
(A) by inserting after the first sentence the following new sentence: Any child who attains 21 years of age who has filed a petition under subparagraph (B)(iii) that was filed or approved before the date on which the child attained 21 year of age shall be considered (if the child has not been admitted or approved for lawful permanent residence by the date the child attained 21 years of age) a petitioner for preference status under section 203(a)(2), with the same priority date assigned to the self-petition filed under such subparagraph.; and 
(B)in the last sentence, by inserting in either such case after shall be required to be filed.  
(3)Clarification of treatment of derivative childrenSection 204(a)(1)(D) of such Act is further amended by striking subclauses (III) and (IV) of clause (i) and by striking clause (ii) and inserting the following: 
 
(ii)Subclauses (I) and (II) of clause (i) also shall apply to a derivative child under subparagraph (A)(iii) or (A)(iv), or under subparagraph (B)(ii) or (B)(iii), who attains 21 years of age in the same manner as such subclauses apply to a principal petitioner under subparagraph (A)(iv), or subparagraph (B)(iii), respectively.. 
(4)Clarification regarding application of CSPA protections to children of citizensSection 201(f) of such Act (8 U.S.C. 1151(f)) is amended by adding at the end the following new paragraph: 
 
(4)Application to certain VAWA petitionersParagraphs (1) through (3) apply to a petitioner described in clause (iii) or (iv) of section 204(a)(1)(A). . 
(5)Effective dateThe amendments made by this subsection shall apply to applications filed before, on, or after the date of the enactment of VAWA–2000, except that the amendment made by paragraph (4) shall apply as if included in the enactment of the Child Status Protection Act (Public Law 107–208). 
(c)Clarification of no separate adjustment application for derivative children 
(1)In generalSection 204(a)(1)(A) of the Immigration and Nationality Act (8 U.S.C. 1154(a)(1)(A)) is amended by adding at the end the following new clause: 
 
(vii)In the case of a petition under clause (ii), (iii), or (iv) that includes an individual as a derivative child of a principal alien, no adjustment application other than the adjustment application of the principal alien shall be required for adjustment of status of the individual under subsection (a) or (c) of section 245.. 
(2)Effective dateThe amendment made by paragraph (1) shall take effect on the date of the enactment of this Act and shall apply to applications filed before, on, or after such date. 
813.Access to VAWA protection for children of asylum applicants under adjustment provisions 
(a)In generalSection 209(b)(3) of the Immigration and Nationality Act (8 U.S.C. 1159(b)(3)) is amended— 
(1)by inserting (A) after (3); and 
(2)by adding at the end the following:  
 
(B)was the spouse of a refugee within the meaning of section 101(a)(42)(A) at the time the asylum application was granted and who was battered or was the subject of extreme cruelty perpetrated by such refugee or whose child was battered or subjected to extreme cruelty by such refugee (without the active participation of such spouse in the battery or cruelty), or 
(C)was the child of a refugee within the meaning of section 101(a)(42)(A) at the time of the filing of the asylum application and who was battered or was the subject of extreme cruelty perpetrated by such refugee,. 
(b)Effective dateThe amendments made by subsection (a) shall take effect on the date of the enactment of this Act and— 
(1)section 209(b)(3)(B) of the Immigration and Nationality Act, as added by subsection (a)(2), shall apply to asylum applications granted before, on, or after such date; and 
(2)section 209(b)(3)(C) of such Act, as so added, shall apply with respect to asylum applications filed before, on, or after such date. 
814.Eliminating abusers’ control over applications for adjustments of status 
(a)Application of motions to reopen for all VAWA petitionersSection 240(c)(6)(C)(iv) of the Immigration and Nationality Act (8 U.S.C. 1230(c)(6)(C)(iv)) is amended — 
(1)in subclause (I), by striking under clause (iii) or (iv) of section 204(a)(1)(A), clause (ii) or (iii) of section 204(a)(1)(B) and inserting as a VAWA petitioner; and 
(2)in subclause (II), by inserting or adjustment of status after cancellation of removal. 
(b)Petitioning rights of certain former spouses under Cuban adjustment 
(1)In generalThe first section of Public Law 89–732 (8 U.S.C. 1255 note) is amended— 
(A)in the last sentence, by striking 204(a)(1)(H) and inserting 204(a)(1)(J); and 
(B)by adding at the end the following: An alien who was the spouse of any Cuban alien described in this section and has resided with such spouse shall continue to be treated as such a spouse for 2 years after the date on which the Cuban alien dies (or, if later, 2 years after the date of enactment of Violence Against Women Act of 2005), or for 2 years after the date of termination of the marriage (or, if later, 2 years after the date of enactment of Violence Against Women Act of 2005) if the alien demonstrates a connection between the termination of the marriage and the battering or extreme cruelty by the Cuban alien.. 
(2)Effective dateThe amendment made by paragraph (1)(A) shall take effect as if included in the enactment of VAWA–2000. 
(c)Effective dateExcept as otherwise provided in this section, the amendments made by this section shall take effect on the date of the enactment of this Act. 
815.Clarification of access to naturalization for victims of domestic violence 
(a)In generalSection 319(a) of the Immigration and Nationality Act (8 U.S.C. 1430(a)) is amended by inserting after extreme cruelty by a United States citizen spouse or parent the following: , regardless of whether the lawful permanent resident status was obtained on the basis of such battery or cruelty. 
(b)Effective dateThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act and shall apply to applications for naturalization filed before, on, or after the date of the enactment of this Act. 
816.Prohibition of adverse determinations of admissibility or deportability based on protected information 
(a)Application to additional departments and other battered aliensSection 384 of the Illegal Immigration Reform and Immigrant Responsibility Act of 1996 (division C of Public Law 104–208; 8 U.S.C. 1367) is amended— 
(1)in subsection (a), as amended by section 1513(d) of VAWA–2000— 
(A)in the matter before paragraph (1), by striking (including any bureau or agency of such Department) and inserting , or the Secretary of Homeland Security, the Secretary of State, the Secretary of Health and Human Services, or the Secretary of Labor or any other official or employee of the Department of Homeland Security, the Department of State, the Department of Health and Human Services, or the Department of Labor (including any bureau or agency of any such Department); 
(B)in paragraph (1)— 
(i)in the matter before subparagraph (A), by striking furnished solely by and inserting furnished by or derived from information provided solely by; 
(ii)by striking or at the end of subparagraph (D); 
(iii)by adding or at the end of subparagraph (E); 
(iv)by inserting after subparagraph (E) the following new subparagraph: 
 
(F)in the case of an alien applying for continued presence as a victim of trafficking under section 107(b)(1)(E)(i)(II)(bb) of the Trafficking Protection Act of 2000 or status under section 101(a)(15)(T) of the Immigration and Nationality Act, the trafficker or perpetrator,; and 
(v)by striking or at the end; 
(C)in paragraph (2)— 
(i)by striking of the Department, and inserting of any such Department,; 
(ii)by striking under clause (iii) or (iv) of section 204(a)(1)(A), clause (ii) or (iii) of section 204(a)(1)(B) and inserting as a VAWA petitioner (as defined in section 101(a)(51) of the Immigration and Nationality Act), or under; and 
(iii)by striking or section 240A(a)(3) of such Act as an alien (or the part of a child) who has been battered or subjected to extreme cruelty. and inserting the following: , section 101(a)(15)(T), or section 240A(b)(2) of such Act, or section 244(a)(3) of such Act (as in effect on March 31, 1997), or for continued presence as a victim of trafficking under section 107(b)(1)(E)(i)(II)(bb) of the Trafficking Protection Act of 2000, or any derivative of the alien;; and 
(iv)by striking the period at the end and inserting ; or; and  
(D)by inserting after paragraph (2) the following new paragraph: 
 
(3)in the case of an alien described in section 101(a)(27)(J) of the Immigration and Nationality Act who has been abused, neglected, or abandoned, contact the alleged abuser (or family member of the alleged abuser) at any stage of applying for special immigrant juvenile status, including after a request for the consent of the Secretary of Homeland Security under clause (iii)(I) of such section.; and 
(2)in subsection (b)— 
(A)in paragraphs (1), by striking may provide, in the Attorney General’s discretion and inserting , Secretary of Homeland Security, Secretary of State, Secretary of Health and Human Services, and Secretary of Labor may provide; 
(B)in paragraph (2), by striking may provide in the discretion of the Attorney General and inserting , Secretary of Homeland Security, Secretary of State, Secretary of Health and Human Services, and the Secretary of Labor may provide; and 
(C)in paragraph (5), by striking is authorized to disclose and inserting , Secretary of Homeland Security, Secretary of State, Secretary of Health and Human Services, and Secretary of Labor, or Attorney General may disclose. 
(b)Effective dateThe amendments made by subsection (a) shall take effect on the date of the enactment of this Act and shall apply to violations or disclosures made on or after such date. 
CMiscellaneous Provisions 
831.Removing 2 year custody requirement for battered adopted children 
(a)In generalSection 101(b)(1)(E)(i) of the Immigration and Nationality Act (8 U.S.C. 1101(b)(1)(E)(i)) is amended by inserting after at least two years the following: or if the child has been battered or subject to extreme cruelty by the adopting parent or by a family member of the adopting parent residing in the same household. 
(b)Conforming naturalization amendmentSection 320(a)(3) of such Act (8 U.S.C. 1431(a)(3)) is amended by inserting before the period at the end the following: or the child is residing in the United States pursuant to a lawful admission for permanent residence and has been battered or subject to extreme cruelty by the citizen parent or by a family member of the citizen parent residing in the same household  
(c)Effective dateThe amendments made by this section shall take effect on the date of the enactment of this Act and shall apply to applications pending or filed on or after such date. 
832.Grounds for hardship waiver for conditional permanent residence for intended spouses 
(a)In generalSection 216(c)(4) of the Immigration and Nationality Act (8 U.S.C. 1186a(c)(4)) is amended— 
(1)by striking or at the end of subparagraph (B); 
(2)by striking the period at the end of subparagraph (C) and inserting , or; and 
(3)by inserting after subparagraph (C) the following new subparagraph: 
 
(D)the alien meets the requirements under section 204(a)(1)(A)(iii)(II)(aa)(BB) and following the marriage ceremony has been battered by or was subject to extreme cruelty perpetrated by his or her intended spouse and was not at fault in failing to meet the requirements of paragraph (1).. 
(b)Effective dateThe amendments made by subsection (a) shall apply as if included in the enactment of VAWA–2000. 
833.Motions to reopen 
(a)Removal proceedings 
(1)In generalSection 240(c)(6) of the Immigration and Nationality Act (8 U.S.C. 1230(c)(6)) is amended— 
(A)in subparagraph (A), by inserting , except that this limitation shall not apply so as to prevent the filing of one motion to reopen described in clause (iv) before the period at the end; 
(B)in subparagraph (C)(iv), in the matter before subclause (I), by striking The deadline specified in subsection (b)(5)(C) for filing a motion to reopen does not apply and inserting Any limitation under this section on the deadlines for filing such motions shall not apply; and 
(C)in subparagraph (C)(iv), by adding after and below subclause (III) the following new sentence: 
The filing of a motion to reopen under this clause shall stay the removal of the alien pending final disposition of the motion including exhaustion of all appeals if the motion establishes a prima facie case for the relief applied for.. 
(2)Effective dateThe amendments made by paragraph (1) shall take effect on the date of the enactment of this Act. 
(b)Deportation proceedings 
(1)In generalSection 1506(c)(2)(A) of VAWA–2000 is amended— 
(A)in the matter before clause (i), by striking Notwithstanding any limitation imposed by law on motions inserting Notwithstanding any limitation on the number of motions, or the deadlines for filing motions (including the deadline specified in section 242B(c)(3) of the Immigration and Nationality Act before the title III–A effective date),; 
(B)in the matter before clause (i), by striking there is no time limit on the filing of a motion and all that follows through does not apply and inserting such limitations shall not apply to the filing of a single motion under this subparagraph to reopen such proceedings; and 
(C)by adding at the end the following:  
The filing of a motion under this subparagraph shall stay the removal of the alien pending a final disposition of the motion including the exhaustion of all appeals if the motion establishes a prima facie case for the relief applied for.. 
(2)Effective dateThe amendments made by paragraph (1) shall take effect on the date of the enactment of this Act . 
834. Treatment of battery or extreme cruelty as exceptional circumstances for failure to appear at removal proceedings 
(a)In generalSection 240(e)(1) of such Act (8 U.S.C. 1230(e)(1)) is amended by inserting battery or extreme cruelty of the alien or any child or parent of the alien or after exceptional circumstances (such as. 
(b)Effective dateThe amendment made by subsection (a) shall take effect on the date of the enactment of this Act and shall apply to a failure to appear that occurs before, on, or after such date. 
IXSafety for Indian Women 
901.PurposesThe purposes of this title are— 
(1)to decrease the incidence of violent crimes against Indian women; 
(2)to strengthen the capacity of Indian tribes to exercise their sovereign authority to respond to violent crimes committed against Indian women under their jurisdiction; and 
(3)to ensure that perpetrators of violent crimes committed against Indian women are held accountable for their criminal behavior. 
902.Consultation 
(a)In generalThe Secretary of the Interior and the Attorney General shall each conduct annual consultations with Indian tribal governments concerning the Federal administration of tribal funds and programs established under the Violence Against Women Act of 1994 (title IV of Public Law 103–322; 108 Stat. 1902) and the Violence Against Women Act of 2000 (division B of Public Law 106–386; 114 Stat. 1491), including consultation concerning— 
(1)the timeliness of the Federal grant application and award processes; 
(2)the amounts awarded under each program directly to tribal governments, tribal organizations, and tribal nonprofit organizations; 
(3)determinations not to award grant funds; 
(4)grant awards made in violation of the eligibility guidelines to a nontribal entity; and 
(5)technical assistance grants for tribal grant programs or programs addressing the safety of Indian women. 
(b)RecommendationsDuring consultations under subsection (a), the Secretary and the Attorney General shall solicit recommendations from Indian tribes concerning— 
(1)administering tribal funds and programs; 
(2)enhancing the safety of Indian women from domestic violence, dating violence, sexual assault, and stalking; and 
(3)strengthening the Federal response to such violent crimes. 
903.Analysis and research on violence against Indian women 
(a)National baseline study 
(1)In generalThe Attorney General, acting through the Director of the Office on Violence Against Women, shall conduct a national baseline study to examine violence against Indian women. 
(2)Scope 
(A)In generalThe study shall examine violence committed against Indian women, including— 
(i)domestic violence; 
(ii)dating violence; 
(iii)sexual assault; 
(iv)stalking; and 
(v)murder. 
(B)EvaluationThe study shall evaluate the effectiveness of Federal, State, tribal, and local responses to the violations described in subparagraph (A) committed against Indian women. 
(3)Task force 
(A)In generalThe Attorney General, acting through the Director of the Office on Violence Against Women, shall establish a task force to assist in the development and implementation of the study under paragraph (1). 
(B)MembersThe Director shall appoint to the task force representatives from— 
(i)national tribal domestic violence and sexual assault nonprofit organizations; 
(ii)tribal governments; and 
(iii)the National Congress of American Indians. 
(4)ReportNot later than 2 years after the date of enactment of this Act, the Attorney General shall submit to the Committee on Indian Affairs of the Senate, the Committee on the Judiciary of the Senate, and the Committee on the Judiciary of the House of Representatives a report that describes the findings made in the study. 
(5)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $1,000,000 for each of fiscal years 2006 and 2007, to remain available until expended. 
(b)Injury study 
(1)In generalThe Secretary of Health and Human Services, acting through the Indian Health Service and the Injury Control Division of the Centers for Disease Control and Prevention, shall conduct a study to obtain a national projection of— 
(A)the incidence of injuries and homicides resulting from domestic violence, dating violence, sexual assault, or stalking committed against American Indian and Alaska Native women; and 
(B)the cost of providing health care for the injuries described in subparagraph (A). 
(2)ReportNot later than 2 years after the date of enactment of this Act, the Secretary of Health and Human Services shall submit to the Committee on Indian Affairs of the Senate, the Committee on the Judiciary of the Senate, and the Committee on the Judiciary of the House of Representatives a report that describes the findings made in the study and recommends health care strategies for reducing the incidence and cost of the injuries described in paragraph (1). 
(3)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $500,000 for each of fiscal years 2006 and 2007, to remain available until expended. 
904.Tracking of violence against Indian women 
(a)Access to Federal criminal information databasesSection 534 of title 28, United States Code, is amended— 
(1)by redesignating subsection (d) as subsection (e); and 
(2)by inserting after subsection (c) the following: 
 
(d)Indian law enforcement agenciesThe Attorney General shall permit Indian law enforcement agencies, in cases of domestic violence, dating violence, sexual assault, and stalking, to enter information into Federal criminal information databases and to obtain information from the databases, including information relating to— 
(1)identification records; 
(2)criminal history records; 
(3)protection orders; and 
(4)wanted person records.. 
(b)Tribal registry 
(1)EstablishmentThe Attorney General shall contract with any interested Indian tribe, tribal organization, or tribal nonprofit organization to develop and maintain— 
(A)a national tribal sex offender registry; and 
(B)a tribal protection order registry containing civil and criminal orders of protection issued by Indian tribes and participating jurisdictions. 
(2)Authorization of appropriationsThere is authorized to be appropriated to carry out this section $1,000,000 for each of fiscal years 2006 through 2010, to remain available until expended. 
905.Tribal Division of the Office on Violence Against WomenPart T of title I of the Omnibus Crime Control and Safe Streets Act of 1968 (42 U.S.C. 3796gg et seq.) is amended by adding at the end the following: 
 
2007.Tribal Division 
(a)In generalThe Director of the Office on Violence Against Women shall designate one or more employees to be responsible for— 
(1)overseeing and managing the administration of grants to and contracts with Indian tribes, tribal courts, tribal organizations, tribal nonprofit organizations and the territories;  
(2)ensuring that, if a grant under the Act or a contract pursuant to such a grant is made to an organization to perform services that benefit more than one Indian tribe, the approval of each Indian tribe to be benefited shall be a prerequisite to the making of the grant or letting of the contract;  
(3)assisting in the development of Federal policy, protocols, and guidelines on matters relating to violence against Indian women;  
(4)advising the Director of the Office on Violence Against Women concerning policies, legislation, implementation of laws, and other issues relating to violence against Indian women;  
(5)representing the Office on Violence Against Women in the annual consultations under section 905;  
(6)providing assistance to the Department of Justice to develop policy and to enforce Federal law relating to violence against Indian women;  
(7)maintaining a liaison with the judicial branches of Federal, State and tribal governments on matters relating to violence against Indian women; and 
(8)ensuring that adequate tribal technical assistance is made available to Indian tribes, tribal courts, tribal organizations, and tribal nonprofit organizations for all programs relating to violence against Indian women. 
(b)Authority 
(1)In generalThe Director shall ensure that a portion of the tribal set-aside funds from any grant awarded under the Violence Against Women Act of 1994 (title IV of Public Law 103–322; 108 Stat. 1902) or the Violence Against Women Act of 2000 (division B of Public Law 106–386; 114 Stat. 1491) is used to enhance the capacity of Indian tribes to address the safety of Indian women. 
(2)AccountabilityThe Director shall ensure that some portion of the tribal set-aside funds from any grant made under this part is used to hold offenders accountable through— 
(A)enhancement to the response of Indian tribes to crimes of domestic violence, dating violence, sexual assault, and stalking against Indian women, including legal services for victims and Indian-specific offender programs; 
(B)development and maintenance of tribal domestic violence shelters or programs for battered Indian women, including sexual assault services, that are based upon the unique circumstances of the Indian women to be served; 
(C)development of tribal educational awareness programs and materials; 
(D)support for customary tribal activities to strengthen the intolerance of an Indian tribe to violence against Indian women; and 
(E)development, implementation, and maintenance of tribal electronic databases for tribal protection order registries.. 
 
